Exhibit 10.3

 

 

 

TRANSITIONAL AGREEMENT

 

 

among

 

 

CENDANT CORPORATION,

 

 

CENDANT OPERATIONS, INC.

 

 

and

 

 

JACKSON HEWITT TAX SERVICE INC.

 

 

Dated as of June 25, 2004

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

SERVICES

 

 

 

 

Section 1.1

Provision of Services

 

Section 1.2

Additional Services

 

Section 1.3

Obligations as to Additional Services

 

Section 1.4

Term of Agreement and Services

 

Section 1.5

Subcontracting of Services

 

Section 1.6

Standard of Service

 

Section 1.7

Right to Decline Services

 

Section 1.8

Compensation and Other Payments

 

Section 1.9

Billing and Payment Terms

 

Section 1.10

Interruption of Services

 

Section 1.11

Supervision and Compensation

 

Section 1.12

Staffing of Personnel

 

 

 

 

ARTICLE II

 

 

 

COSTS AND EXPENSES

 

 

 

Section 2.1

Allocation of Costs and Expenses Related to the Initial Public Offering

 

 

 

 

ARTICLE III

 

 

 

MUTUAL OBLIGATIONS; COVENANTS

 

 

 

Section 3.1

Legal Actions

 

Section 3.2

Providing Periodic Reports

 

Section 3.3

Public Announcements

 

Section 3.4

Means of Providing Services

 

Section 3.5

Further Assurances

 

 

 

 

ARTICLE IV

 

 

 

TAX MATTERS

 

 

 

Section 4.1

Preparation and Filing of Returns; Payment of Taxes

 

Section 4.2

Indemnification

 

Section 4.3

Amendments of Tax Returns; Refunds and Credits

 

Section 4.4

Notice; Control of Contests

 

Section 4.5

Cooperation

 

Section 4.6

Tax Sharing Agreements

 

Section 4.7

Tax Treatment

 

Section 4.8

Survival; Conflicts

 

Section 4.9

Service Taxes

 

Section 4.10

Limitation of Damages

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

ACCESS TO INFORMATION, PERSONNEL AND HISTORICAL RECORDS

 

 

 

Section 5.1

Information and Personnel Shared Historical Records

 

Section 5.2

Access to Information

 

Section 5.3

Litigation Cooperation

 

Section 5.4

Attorney Client Privilege

 

 

 

 

ARTICLE VI

 

 

 

CONFIDENTIALITY

 

 

 

Section 6.1

Confidential Information

 

Section 6.2

Exceptions

 

Section 6.3

Additional Responsibilities

 

 

 

 

ARTICLE VII

 

 

 

DISCLAIMER AND LIMITATION OF LIABILITY

 

 

 

Section 7.1

Disclaimer of Warranties

 

Section 7.2

Limitation of Consequential Damages

 

 

 

 

ARTICLE VIII

 

 

 

BUSINESS AND REGISTRATION STATEMENT INDEMNIFICATION

 

 

 

Section 8.1

General Cross Indemnification

 

Section 8.2

Registration Statement Indemnification

 

Section 8.3

Contribution

 

Section 8.4

Procedure

 

Section 8.5

Other Matters

 

 

 

 

ARTICLE IX

 

 

 

OTHER PROVISIONS

 

 

 

Section 9.1

Records

 

Section 9.2

Inspection Rights

 

Section 9.3

Non-Solicitation

 

 

 

 

ARTICLE X

 

 

 

TERMINATION

 

 

 

Section 10.1

Termination

 

Section 10.2

Termination Notices

 

 

ii

--------------------------------------------------------------------------------


 

Section 10.3

Consequences of Termination

 

Section 10.4

Survival

 

 

 

 

ARTICLE XI

 

 

 

MISCELLANEOUS

 

 

 

Section 11.1

Force Majeure

 

Section 11.2

Assignment

 

Section 11.3

Relationship of the Parties

 

Section 11.4

Governing Law and Submission to Jurisdiction

 

Section 11.5

Entire Agreement

 

Section 11.6

Notices

 

Section 11.7

Negotiation and Mediation

 

Section 11.8

Conflicting Provisions

 

Section 11.9

Severability

 

Section 11.10

Interpretation

 

Section 11.11

Counterparts

 

Section 11.12

Further Cooperation

 

Section 11.13

Amendment and Waiver

 

Section 11.14

Duly Authorized Signatories

 

Section 11.15

Waiver of Trial By Jury

 

Section 11.16

Descriptive Headings

 

Section 11.17

No Third Party Beneficiaries

 

Section 11.18

Binding Nature of Agreement

 

Section 11.19

Certain Definitions

 

 

Exhibit A

A-1

 

Tax Administration

A-2

 

Human Resources

A-3

 

Event Marketing

A-4

 

Financial Systems Management

A-5

 

Treasury Services

A-6

 

Revenue Audit Services

A-7

 

Call Support

A-8

 

Accounts Payable

A-9

 

Public and Regulatory Affairs

A-10

 

Payroll

A-11

 

Information Technology and Telecommunications

A-12

 

Legal Document Management Systems

A-13

 

Executive Financial Consulting Services Program

 

iii

--------------------------------------------------------------------------------


 

TRANSITIONAL AGREEMENT (this “Agreement”), dated as of June 25, 2004 (the
“Effective Date”), by and among Cendant Operations, Inc., a Delaware corporation
(“Cendant Operations”), Cendant Corporation, a Delaware corporation (together
with its Subsidiaries, “Cendant”) and Jackson Hewitt Tax Service Inc., a
Delaware corporation (“Jackson Hewitt”).  Each of Cendant Operations, Cendant
and Jackson Hewitt is sometimes referred to herein as a “Party” and
collectively, as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Cendant is the indirect owner of all of the issued and outstanding
common stock, par value $.01 per share (the “Common Stock”), of Jackson Hewitt
immediately prior to the date hereof; and

 

WHEREAS, Cendant Operations and Jackson Hewitt have each determined that it is
desirable to enter into this Agreement, which sets forth the terms of certain
relationships and other agreements among Cendant Operations, Cendant and Jackson
Hewitt following the date of the closing (the “Closing Date”) of the Initial
Public Offering.

 

NOW, THEREFORE, in contemplation of Jackson Hewitt ceasing to be so wholly owned
by Cendant and in consideration of the foregoing and the covenants and
agreements set forth herein, the Parties, intending to be legally bound hereby,
agree as follows:

 

ARTICLE I

 

SERVICES

 

Section 1.1                                      Provision of Services.  Upon
the terms and subject to the conditions set forth in this Agreement, Cendant
Operations agrees to provide to Jackson Hewitt those services described in
Exhibit A attached hereto, each on and pursuant to the terms set forth therein
(together, with the Additional Services (as defined in Section 1.2), the
“Services”).

 

Section 1.2                                      Additional Services.  From time
to time during the Term (as defined in Section 1.4), Jackson Hewitt may find it
desirable to request, in addition to the Services described in Exhibit A,
additional services to be made available to Jackson Hewitt by Cendant Operations
(“Additional Services”).  In the event that Jackson Hewitt makes a written
request that Cendant Operations provide Additional Services and Cendant
Operations agrees to provide such Additional Services, the Parties shall
negotiate in good faith and execute amendments to Exhibit A for such Additional
Services that shall set forth, among other things, (a) the time period during
which the Additional Services shall be provided, (b) a description of the
Additional Services, and (c)

 

1

--------------------------------------------------------------------------------


 

and the estimated charge for the Additional Services.  Cendant Operations’s
obligations with respect to providing any such Additional Services shall become
effective only upon an amendment to Exhibit A being duly executed and delivered
by each Party.  It is understood that Cendant Operations has no obligation to
provide Additional Services and may reject any request by Jackson Hewitt for
Additional Services for any reason or for no reason.

 

Section 1.3                                      Obligations as to Additional
Services.  Cendant Operations agrees to enter into discussions with Jackson
Hewitt to provide any Additional Services that (i) Jackson Hewitt is unable to
obtain from a third party provider, (ii) are directly dependent upon or
inextricably intertwined with the Services and (iii) were inadvertently and
unintentionally omitted from the list of Services; provided, however, that
Cendant Operations shall not be obligated to provide such Additional Services
if, following good-faith negotiation, the Parties are unable to reach agreement
on such terms.

 

Section 1.4                                      Term of Agreement and
Services.  The term of each Service identified in Exhibit A shall commence upon
the Effective Date and, unless earlier terminated by the Parties as provided
herein, shall expire on the date as set forth for each Service in Exhibit A (the
“Term”).

 

Section 1.5                                      Subcontracting of Services. 
Jackson Hewitt acknowledges that prior to the Effective Date, Cendant Operations
may have subcontracted with unaffiliated third parties to provide services in
connection with all or any portion of the Services to be provided hereunder. 
Cendant Operations reserves the right to subcontract with unaffiliated third
parties to provide the Services or to enter into new subcontract relationships
for any Service provided that the level of service remains consistent with the
level of service previously provided to Jackson Hewitt.

 

Section 1.6                                      Standard of Service.  Cendant
Operations agrees that in providing (or causing others to provide) the Services
under this Agreement, it shall (and shall cause each affiliate or advisor and,
to the extent practicable, any or other third-party service provider to): (i)
conduct itself in accordance with (A) standards of quality consistent with the
standards applied by Cendant Operations as of the Effective Date with respect to
the specific matters in question, and (B) standards of quality consistent with
those applied by Cendant Operations hereafter with respect to the specific
matters in question in its own business; (ii) comply with all laws, regulations
and orders applicable to the conduct of the activities contemplated hereby in
all material respects; (iii) comply in all material respects with any applicable
standards, procedures, policies, operating guidelines, practices and
instructions set forth in Exhibit A, describing the relevant Services; and (iv)
comply in all material respects with any commercially reasonable standards,
procedures, policies, operating guidelines, practices and instructions imposed
by third-parties in connection with the Services.  Notwithstanding the
foregoing, it shall not be deemed to be a breach of this Agreement if Cendant
Operations fails to meet the standards required under this Section 1.6 because
of the failure of Jackson Hewitt to cooperate with or provide information or
services to Cendant Operations as required under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(a)                                  In addition to the provisions of
Section 1.6, if Jackson Hewitt desires a higher quality of the Services than
Cendant Operations is otherwise obligated to provide pursuant to Section 1.6 or
any of the other provisions of this Agreement, including Exhibit A, Jackson
Hewitt will be entitled to receive such higher level of quality after giving no
less than 30 days’ prior written notice to Cendant Operations if (i) Jackson
Hewitt agrees to pay for all additional Actual Costs associated with such
increased level and (ii) in the sole judgment of Cendant Operations, such
increased level does not impose an additional burden on Cendant Operations.

 

(b)                                 Cendant Operations shall promptly notify
Jackson Hewitt of any event or circumstance of which Cendant Operations or any
of its representatives has knowledge that would or would be reasonably likely to
cause a disruption in the Services.

 

Section 1.7                                      Right to Decline Services. 
Notwithstanding anything contained herein or in Exhibit A, Cendant Operations
may decline to provide all or any part of any particular Services, if Cendant
Operations reasonably believes that the performance of its obligations relating
thereto would violate any applicable law, regulation, judicial or administrative
ruling or decision, any property right or agreement or any announcement, policy
or standard applicable to its business, but only (a) to the extent reasonably
necessary for Cendant Operations to ensure compliance therewith, (b) after
Cendant Operations has applied commercially reasonable efforts to reduce the
amount and/or effect of any such restrictions and (c) after Cendant Operations
has delivered written notice to Jackson Hewitt specifying in reasonable detail
the nature of the applicable restrictions and of any proposed resulting
modification in Cendant Operations’s obligations.

 

Section 1.8                                      Compensation and Other
Payments. Jackson Hewitt agrees to pay Cendant Operations, in accordance with
Section 1.9, an amount equal to the sum of the following items (collectively,
the “Jackson Hewitt Payables”):

 

(a)                                  An amount in cash equal the amounts set
forth in Exhibit A;

 

(b)                                 If applicable, the Actual Cost of any
Additional Services provided by Cendant Operations pursuant to Section 1.2; and

 

(c)                                  If applicable, incremental increases in the
Actual Cost of Services for increased levels of Services provided by Cendant
Operations pursuant to Section 1.6(a).

 

Section 1.9                                      Billing and Payment Terms.

 

(a)                                  Jackson Hewitt agrees to pay Cendant
Operations in accordance with, and subject to, the billing and payment terms set
forth in Exhibit A for each of the Services.  Amounts not paid in accordance
with this Section 1.9(a) within the period due as set forth in Exhibit A shall
accumulate interest at the rate of 10 percent per annum or the maximum lawful
rate, whichever is less (such rate being referred to herein as the “Interest
Rate”).  Upon the termination of the Services, Cendant Operations will invoice
Jackson Hewitt for Services incurred or other applicable charges since the last

 

3

--------------------------------------------------------------------------------


 

invoice in accordance with the terms and conditions set forth herein and in
Exhibit A.

 

(b)                                 In the event Jackson Hewitt does not pay any
sum, or any part thereof, in accordance with this Section 1.9, Cendant
Operations shall, effective 30 days following the delivery of written notice to
Jackson Hewitt of such payment default, have no further obligation pursuant to
this Agreement to provide Services to Jackson Hewitt until such unpaid balance
plus all accrued interest at the applicable Interest Rate shall have been paid;
provided that Cendant Operations shall not be relieved of any of its obligations
to provide Services pursuant to this Agreement if, following the delivery of
such written notice but prior to 30 days following such delivery, Jackson Hewitt
delivers written notice to Cendant Operations written notice setting forth in
detail the reasons that such charges are not due and payable.  If Cendant
Operations determines in good faith that such amounts are still due and payable
and Jackson Hewitt has not paid such amounts within five (5) Business Days of
such notice, Cendant Operations may suspend all Services under this Agreement
and the disputed invoices shall be referred to resolution under Section 11.7
hereunder.

 

(c)                                  Jackson Hewitt shall promptly notify
Cendant Operations in writing of any amounts billed to it that are in dispute. 
Upon receipt of such notice, Cendant Operations will research the items in
question in a reasonably prompt manner and cooperate to resolve any differences
with Jackson Hewitt.  In the event that the Parties mutually agree that any
amount that was paid by Jackson Hewitt was not properly owed, Cendant Operations
will refund that amount to Jackson Hewitt within 20 days of the delivery of such
notice (or, alternatively, Cendant Operations may deduct the dollar amount from
the next invoice submitted to Jackson Hewitt).  In the event agreement is not
reached by the Parties within 30 days of delivery of the notice referred to
above, the matter shall be referred to resolution in accordance with
Section 11.7.

 

Section 1.10                                Interruption of Services.  Except as
otherwise provided herein, Cendant Operations will use its commercially
reasonable efforts to provide uninterrupted Services through the Term.  In the
event, however, that Cendant Operations or its respective suppliers or
subcontractors are wholly or partially prevented from providing a Service or
Services to Jackson Hewitt or if a Service or Services are interrupted or
suspended, in either case by reason of any force majeure event set forth in
Section 11.1, or Cendant Operations shall deem it reasonably necessary to
suspend delivery of a Service hereunder for purposes of maintenance, repair or
replacement of equipment parts or structures, Cendant Operations shall not be
obligated to deliver such Service during such periods provided that Cendant
Operations: (a) has given, whenever possible, reasonable written notice of the
interruption in accordance with Section 11.6 within a reasonable period of time,
explaining the reason, purpose and likely duration thereof; and (b) use
commercially reasonable efforts to minimize the duration and impact of the
interruption.  If such interruption of Services has a significant negative
impact on Jackson Hewitt’s business and Cendant Operations cannot readily
reinstate the Service involved, Cendant Operations will use its commercially
reasonable efforts to assist Jackson Hewitt in securing alternative services to
minimize such negative impact on Jackson Hewitt.

 

4

--------------------------------------------------------------------------------


 

Section 1.11                                Supervision and Compensation.
Cendant Operations shall select, employ, pay, supervise, direct and discharge
all the personnel providing Services hereunder.  Subject to Section 1.7, Cendant
Operations shall be solely responsible for the payment of all benefits and any
other direct and indirect compensation for Cendant Operations personnel assigned
to perform services under this Agreement, as well as such personnel’s worker’s
compensation insurance, employment taxes, and other employer liabilities
relating to such personnel as required by law.  Cendant Operations shall be an
independent contractor in connection with the performance of Services hereunder
and the employees performing Services in connection herewith shall not be deemed
to be employees of Jackson Hewitt.

 

Section 1.12                                Staffing of Personnel.  Cendant
Operations shall be solely responsible for assigning personnel to perform the
Services, which personnel will be instructed by Cendant Operations to perform
the Services in a timely, efficient and workmanlike manner.

 

ARTICLE II

 

COSTS AND EXPENSES RELATED TO THE INITIAL PUBLIC OFFERING

 

Section 2.1                                      Allocation of Costs and
Expenses.  Cendant shall pay for all fees, costs and expenses incurred by
Jackson Hewitt directly related to the Initial Public Offering, including, but
not limited to, any and all fees, costs and expenses related to (a) the
preparation and negotiation of this Agreement and of all of the documentation
related to the Initial Public Offering, (b) the preparation and execution or
filing of any and all further documents, agreements, forms, applications,
contracts or consents associated with the Initial Public Offering, (c) Jackson
Hewitt’s organizational documents, (d) the preparation, printing and filing of
the IPO S-1, including all fees and expenses of complying with applicable
federal, state or foreign securities laws and domestic or foreign securities
exchange rules and regulations, together with fees and expenses of counsel
retained to effect such compliance, (e) the preparation, printing and
distribution of each of the prospectuses for the Initial Public Offering, (f)
the initial listing of the Common Stock on the New York Stock Exchange and (g)
the preparation, prior to the Closing Date, of the documentation related to
implementing Jackson Hewitt’s employee benefit plans, retirement plans and
equity-based plans as a result of the Initial Public Offering.  Notwithstanding
the foregoing, Cendant shall not be responsible for the payment of any costs and
expenses (including, without limitation, legal fees) incurred by Jackson Hewitt
in connection with any exercise by the underwriters in the Initial Public
Offering of their option to purchase additional shares of Common Stock, the Debt
Financing or the negotiation of the Program Agreement, dated as of May 5, 2004,
by and between Jackson Hewitt Inc. and Santa Barbara Bank & Trust.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

MUTUAL OBLIGATIONS; COVENANTS

 

Section 3.1                                      Legal Actions.

 

(a)                        Within five Business Days of any Party becoming a
party to, or threatened with, or otherwise receives notice of, any legal or
regulatory proceeding or investigation (including inquiries or complaints from
any federal agency, state attorney general’s office, from a legislator on behalf
of a constituent or from any Better Business Bureau or similar organization) (in
each case, a “Proceeding”) arising out of or in connection with the Services
provided hereunder, it is agreed that such Party will promptly provide written
notification of such event to the other Party and, to the extent reasonably
requested or appropriate, the other Party will cooperate with such Party to
defend, settle, compromise or otherwise resolve such Proceeding; provided that
any costs incurred by the other Party related to its cooperation shall be borne
by the Party against whom the Proceeding has been brought if it is determined
that such Party has been negligent or engaged in willful misconduct.

 

(b)                       No Party shall have the authority to institute,
prosecute or maintain any Proceeding on behalf of the other Party without the
prior written consent of the other Party.

 

(c)                        This Section 3.1 shall not apply to the extent
provided otherwise by the provisions of Article IV or Article VIII.

 

Section 3.2                                      Providing Periodic Reports. 
Cendant Operations will provide, upon reasonable written notice, such periodic
reports with respect to the Services it provides hereunder as are reasonably
requested by Jackson Hewitt, including such reports as are specified in Exhibit
A.

 

Section 3.3                                      Public Announcements.  Neither
Cendant Operations nor Jackson Hewitt shall issue a press release or other
public announcement making reference to the other Party, the other Party’s
products or the Services provided hereunder, other than in the Registration
Statement or Prospectus or otherwise required by law, unless such Party has
received the written approval of the other Party with respect to the proposed
text of such press release or announcement, which approval shall not be
unreasonably withheld or delayed, and neither Party shall make or publish any
statement that is, or may be reasonably considered to be, disparaging of the
other Party or its affiliates, directors, employees, products or services.

 

Section 3.4                                      Means of Providing Services. 
With respect to any particular Service(s) to be provided hereunder, Cendant
Operations shall, unless otherwise specified in Exhibit A, determine the means
and resources used to provide such Service(s) in accordance with its prudent
business judgment; provided that Cendant Operations shall not take any action
with respect to its provision of such Service(s) that materially increase the
cost to Jackson Hewitt, except as required to provide such Services, or that
significantly disrupt Jackson Hewitt operations or materially increase the

 

6

--------------------------------------------------------------------------------


 

scope of its responsibility under this Agreement.

 

Section 3.5                                      Further Assurances.  Each of
Cendant Operations and Jackson Hewitt shall execute and deliver such further
documents and shall take such other actions as each of them may reasonably
request of the other as may be necessary to effect or enable the provision of
the Services contemplated hereunder.

 

ARTICLE IV

 

TAX MATTERS

 

Section 4.1                                      Preparation and Filing of
Returns; Payment of Taxes.  Jackson Hewitt shall prepare and timely file (or
cause to be prepared and timely filed) all Tax Returns that are required to be
filed by Jackson Hewitt or any of its Subsidiaries for all taxable years. 
Jackson Hewitt shall timely pay (or cause to be paid) all Taxes relating to Tax
Returns required to be prepared and filed (or cause to be prepared and timely
filed) by Jackson Hewitt pursuant to this Section 4.1.

 

Section 4.2                                      Indemnification.

 

(a)                        Cendant shall indemnify and hold Jackson Hewitt and
each of its Subsidiaries harmless from and against: (i)  all Taxes imposed on
Jackson Hewitt or any of its Subsidiaries under section 1.1502-6 of the Treasury
Regulations (and corresponding provisions of state, local or foreign Tax law) as
a result of Jackson Hewitt or any of its Subsidiaries being a member of a
Cendant Income Tax Group, and (ii) all Losses relating or attributable to a
breach of any covenant or obligation of Cendant or any of its Subsidiaries
contained in this Article IV.

 

(b)                       Jackson Hewitt shall, and shall cause its Subsidiaries
to, indemnify and hold the Cendant Group harmless from and against: (i) all
Taxes of relating or attributable to Jackson Hewitt and each of its Subsidiaries
for all taxable periods, provided, however, that Taxes described in this
Section 4.2(b)(i) shall not include any Taxes of a Cendant Income Tax Group
imposed on Jackson Hewitt or any of its Subsidiaries under 1.1502-6 of the
Treasury Regulations (and corresponding provisions of state, local and foreign
Tax law); and (ii) all Losses relating or attributable to a breach of any
covenant or obligation of Jackson Hewitt or any of its Subsidiaries contained in
this Article IV.

 

Section 4.3                                      Amendments of Tax Returns;
Refunds and Credits. Jackson Hewitt shall be entitled to amend any Tax Return
required to be filed by Jackson Hewitt or any of its Subsidiaries pursuant to
Section 4.1 of this Agreement.  Jackson Hewitt shall be entitled to all refunds
or credits relating to any Tax Return required to be filed by Jackson Hewitt or
any of its Subsidiaries pursuant to Section 4.1 of this Agreement.

 

Section 4.4                                      Notice; Control of Contests.
Each party shall promptly notify the other in writing of any notice of
deficiency, proposed adjustment, adjustment, assessment, audit, examination or
other administrative or court proceeding, suit, dispute or other Tax claim (“Tax
Claim”) that may reasonably be likely to result in liability for

 

7

--------------------------------------------------------------------------------


 

Taxes of the other party or any of its Subsidiaries; provided, however, that the
failure by a party to promptly notify the other party of any such notice shall
not relieve the first party from its obligations under this Article IV in whole
or in part except to the extent the other party is materially and adversely
prejudiced as a consequence of such failure.  Jackson Hewitt shall control all
contests relating to Tax Returns required to be filed by Jackson Hewitt pursuant
to Section 4.1 hereof or Taxes for which Jackson Hewitt is required to indemnify
Cendant pursuant to Section 4.2(b) hereof.

 

Section 4.5                                      Cooperation. Each Party and its
Subsidiaries shall provide such cooperation and information as the other party
shall reasonably request, on a timely basis, in connection with the preparation
or filing of any Tax Return or claim for Tax Refund or in conducting any Tax
audit, Tax examination, or Tax dispute.  Notwithstanding anything to the
contrary contained in this Agreement or otherwise, neither Jackson Hewitt nor
any of its Subsidiaries shall have the right to receive or obtain any
information relating to Taxes of Cendant, any of its Affiliates or any of its
predecessors, in each case, other than information relating solely to Jackson
Hewitt or any of its Subsidiaries.

 

Section 4.6                                      Tax Sharing Agreements.  As of
the Closing Date, all Tax Sharing Agreements (including the Cendant Tax Sharing
Agreement) between Jackson Hewitt and/or any of its Subsidiaries, on the one
hand, and Cendant and/or any of its Subsidiaries other than Jackson Hewitt
and/or any of its Subsidiaries, on the other hand, shall be terminated as of the
Closing Date and, after the Closing Date, none of such parties to any such Tax
Sharing Agreement shall have any further rights or obligations under any such
agreement.  Notwithstanding anything to the contrary contained this Agreement,
this Section 4.6 shall not operate to terminate any Tax Sharing Agreement
(including the Cendant Tax Sharing Agreement) between or as its relates to
Cendant, on the one hand, and any of its Subsidiaries (other than Jackson Hewitt
and/or its Subsidiaries), on the other hand.

 

Section 4.7                                      Tax Treatment.  The parties
hereto agree that any payment made pursuant to this Article IV shall be treated
as either (i) in the case of any payment made by Cendant to Jackson Hewitt, a
capital contribution by Cendant to Jackson Hewitt made immediately prior to the
Closing Date and (ii) in the case of any payment made by Jackson Hewitt to
Cendant, a distribution by Jackson Hewitt to Cendant made immediately prior to
the Closing Date.

 

Section 4.8                                      Survival; Conflicts. 
Notwithstanding any other provision of this Agreement to the contrary, all
indemnities, covenants and obligations of the parties pursuant to this
Article IV shall survive indefinitely.  In the event of a conflict between this
Article IV of this Agreement and the Cendant Tax Sharing Agreement or any other
provision of this Agreement, this Article IV shall govern and control.

 

Section 4.9                                      Service Taxes.  Jackson Hewitt
shall pay or cause to be paid all sales, service, valued added, use, excise,
occupation, and other similar taxes and duties (together in each case with all
interest, penalties, fines and additions thereto) that are assessed against
either party on the provision of Services as a whole, or any particular

 

8

--------------------------------------------------------------------------------


 

Service (including with respect to amounts paid by Cendant to third parties),
including Additional Services, received by Jackson Hewitt or any of its
Subsidiaries from Cendant or any of its Affiliates pursuant to the terms of this
Agreement (collectively, “Service Taxes”).  If required under applicable law
(or, in the case of Service Taxes relating to amounts paid by Cendant to third
parties), Cendant shall invoice Jackson Hewitt for the full amount of all
Service Taxes, and Jackson Hewitt shall pay, in addition to the other amounts
required to be paid pursuant to the terms of this Agreement, such Service Taxes
to Cendant.

 

Section 4.10                                Limitation of Damages. 
Notwithstanding anything to the contrary contained in this Agreement, Cendant
shall not be liable for any claim in respect of Services relating to Taxes or
Tax Returns of Jackson Hewitt or any of its Subsidiaries (including those
Services provided by Cendant to Jackson Hewitt set forth in Exhibit A-1 and
Exhibit A-10), except to the extent that such claim arises from the willful
misconduct or gross negligence of Cendant.

 

ARTICLE V

 

ACCESS TO INFORMATION, PERSONNEL AND HISTORICAL RECORDS

 

Section 5.1                                      Information and Personnel
Shared Historical Records.  Within 30 days of the Effective Date, Cendant shall
deliver to Jackson Hewitt copies of all historical records, including but not
limited to, the books, records, and such other records, files, information
and/or data, or portions thereof (the “Records”), related primarily to the
business of Jackson Hewitt.  The provision of any Records shall not be deemed a
waiver of any Privilege and the parties shall use reasonable efforts to maintain
and protect such Privileges with reasonable prior notice and in consultation
with the other parties.

 

Section 5.2                                      Access to Information.  Subject
to the confidentiality provisions set forth in Article VI below and any other
restrictions contained in this Agreement:

 

(a)                        Cendant and Jackson Hewitt shall provide, upon
written request, any information within such Party’s possession that the
requesting Party reasonably needs (i) to comply with requirements imposed on the
requesting Party by a governmental authority; (ii) for use by such requesting
Party in any proceeding or to satisfy audit, accounting, tax or similar
requirements; or (iii) to comply with such requesting Party’s obligations under
this Agreement or any other agreement executed by Cendant and Jackson Hewitt in
connection with this Agreement or the Initial Public Offering.

 

(b)                       Jackson Hewitt shall provide to Cendant, at no expense
to Cendant, all financial and other data and information that Cendant determines
is necessary and advisable in the preparation of Cendant’s financial statements
and any reports or filings with any governmental agency.

 

9

--------------------------------------------------------------------------------


 

Section 5.3                                      Litigation Cooperation.  The
Parties agree to the extent reasonably necessary to cooperate and consult in the
defense and settlement of any threatened or filed third-party action, claim or
dispute which jointly involves Cendant or Jackson Hewitt or any of their
Subsidiaries (“Third Party Action”) which primarily relates to matters, actions,
events or occurrences taking place prior to the Closing Date.  In addition, both
Cendant and Jackson Hewitt will use their reasonable best efforts to provide
assistance to the other Party with respect to any Third Party Action, and to
make available to the other Party directors, officers, other employees and
agents of such assisting Party as witnesses in legal, administrative or other
proceedings.  The Party providing information, consulting or witness services
under this Section 5.3 shall be entitled to reimbursement from the other Party
for reasonable and documented expenses.  This Section 5.3 shall not apply to the
extent provided otherwise by the provisions of Article IV or Article VIII.

 

Section 5.4                                      Attorney Client Privilege. 
Neither Cendant nor Jackson Hewitt will be required to provide any information
pursuant to this Agreement if the provision of such information would serve as a
waiver of any Privilege afforded such information.

 

ARTICLE VI

 

CONFIDENTIALITY

 

Section 6.1                                      Confidential Information.  For
purposes of this Agreement, “Confidential Information” means any information
disclosed by a Party (the “Providing Party”) to the other Party (the “Receiving
Party”) pursuant to this Agreement relating to the business, finances,
technology or operations of the Providing Party.  The Receiving Party will (a)
treat as confidential all Confidential Information of the Providing Party, (b)
not use such Confidential Information except to exercise its rights and perform
its obligations under this Agreement, and (c) not disclose such Confidential
Information to any third party.  Each Party will use at least the same degree of
care (and not less than a reasonable degree of care) it uses to prevent the
disclosure of its own confidential information of like importance, to prevent
the disclosure of the Providing Party’s Confidential Information including the
execution of confidentiality agreements with its employees and consultants
having access to such Confidential Information.  Each Receiving Party will
promptly notify the Providing Party of any actual or suspected misuse or
unauthorized disclosure of the Providing Party’s Confidential Information.

 

Section 6.2                                      Exceptions.  Confidential
Information excludes information that: (a) was in the public domain at the time
it was disclosed or has become in the public domain through no fault of the
Receiving Party; (b) becomes known to the Receiving Party through lawful means,
at the time of disclosure, and was acquired by such Receiving Party after the
Effective Date as demonstrated by the Receiving Party; (c) was independently
developed by the Receiving Party without any use of the Confidential
Information; or (d) becomes known to the Receiving Party, without restriction,
from a source other than the Providing Party; provided that such information was
provided (i)

 

10

--------------------------------------------------------------------------------


 

under the circumstances of disclosure that the Receiving Party does not have a
duty of non-disclosure owed to such third party, (ii) to the Receiving Party’s
knowledge, the disclosing party’s disclosure is not violative of a duty of
non-disclosure owed to another, including the Receiving Party, and (iii) the
disclosure by the third party is not otherwise unlawful.  In the event that the
Receiving Party, or any of its representatives, becomes legally compelled by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar judicial or administrative process to disclose any Providing
Party’s Confidential Information, the Receiving Party shall provide prompt prior
written notice of such requirement and cooperate with the Providing Party to
obtain a protective order or similar remedy to cause the Providing Party’s
Confidential Information not to be disclosed, including interposing all
available objections thereto.  In the event that such protective order or other
similar remedy is not obtained, the Receiving Party shall furnish only that
portion of the Providing Party’s Confidential Information that has been legally
compelled and shall exercise commercially reasonable efforts to obtain assurance
that “highly confidential” treatment will be accorded such Confidential
Information.

 

Section 6.3                                      Additional Responsibilities. 
Each Party will inform its employees, agents and consultants having access to
Confidential Information of the other Party of the confidentiality provisions
hereof, and will diligently enforce such provisions, and will be responsible for
actions of such employees, agents and consultants in this respect

 

ARTICLE VII

 

DISCLAIMER AND LIMITATION OF LIABILITY

 

Section 7.1                                      Disclaimer of Warranties. 
CENDANT OPERATIONS MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT.

 

Section 7.2                                      Limitation of Consequential
Damages.  NO PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO ANY OTHER PARTY
FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING LOSS OF PROFITS OR REVENUE) RESULTING OR ARISING FROM THE SERVICES,
ANY PERFORMANCE OR NONPERFORMANCE OF THE SERVICES OR TERMINATION OF THE
SERVICES.  THIS LIMITATION APPLIES REGARDLESS OF WHETHER SUCH DAMAGES OR OTHER
RELIEF ARE SOUGHT BASED ON BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE,
STRICT LIABILITY IN TORT, OR ANY OTHER LEGAL OR EQUITABLE THEORY.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

BUSINESS AND REGISTRATION STATEMENT INDEMNIFICATION

 

Section 8.1                                      General Cross Indemnification.

 

(a)                        Cendant agrees to indemnify and hold harmless Jackson
Hewitt and each of the officers, directors, employees and agents of Jackson
Hewitt against any and all costs and expenses arising out of third party claims
(including, without limitation, attorneys’ fees, interest, penalties and costs
of investigation or preparation for defense), judgments, fines, losses, claims,
damages, liabilities, demands, assessments and amounts paid in settlement
(collectively, “Losses”), in each case, based on, arising out of, resulting from
or in connection with any claim, action, cause of action, suit, proceeding or
investigation, whether civil, criminal, administrative, investigative or other
(collectively, “Actions”), based on, arising out of, pertaining to or in
connection with (i) any breach by Cendant of this Agreement or any other
agreement between Cendant and Jackson Hewitt executed in connection with this
Agreement and (ii) the operation or conduct of the business of Cendant, whether
before, on or after the date hereof, other than the business of Jackson Hewitt,
its Subsidiaries or its predecessors.

 

(b)                       Jackson Hewitt agrees to indemnify and hold the
Cendant Group and their officers, directors, employees and agents against any
and all Losses, in each case, based on, arising out of, resulting from or in
connection with any Actions, based on, arising out of, pertaining to or in
connection with (i) any breach by Jackson Hewitt of this Agreement or any other
agreement between Cendant and Jackson Hewitt executed in connection with this
Agreement and the Initial Public Offering, (ii) the ownership or the operation
of the assets or properties, and the operation or conduct of the business of,
including contracts entered into and any activities engaged in by, Jackson
Hewitt, its Subsidiaries and its franchisees, whether before, on or after the
date hereof, including with respect to any pending litigation against the
Cendant Group with respect thereto as of the date, (iii) any acts or omissions
arising out of the performance of this Agreement or any other agreement between
the Cendant Group and Jackson Hewitt executed in connection with this Agreement
and the Initial Public Offering, whether in the past or future and (iv) any
guaranty, keepwell or financial condition maintenance agreement of or by the
Cendant Group provided to any Person with respect to any actual or contingent
obligation of Jackson Hewitt or any of its Subsidiaries.

 

(c)                        The indemnity agreement contained in Sections 8.1(a)
and (b) shall be applicable whether or not any Action or the facts or
transactions giving rise to such Action arose prior to, on or subsequent to the
date of this Agreement.

 

Section 8.2                                      Registration Statement
Indemnification.

 

(a)                        Jackson Hewitt agrees to indemnify and hold harmless
Cendant and its officers, directors, employees and agents (collectively, the
“Registration Indemnitees”) from and against any and all Losses arising out of
or based upon any untrue statement or alleged untrue statement of a material
fact contained in any Offering Document, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements

 

12

--------------------------------------------------------------------------------


 

therein not misleading, except insofar as such Losses arise out of or are based
upon any untrue statement or omission or alleged untrue statement or omission
which has been made therein or omitted therefrom in reliance upon and in
conformity with (i) information relating to Cendant (other than the Jackson
Hewitt business) furnished in writing to Jackson Hewitt by Cendant relating to
information specifically about Cendant (other than the Jackson Hewitt business)
in any Offering Document expressly for use in such Offering Document and (ii)
information relating to any underwriter furnished in writing to Jackson Hewitt
by or on behalf of such underwriter expressly for use in such Offering Document.

 

(b)                       Cendant agrees to indemnify and hold harmless Jackson
Hewitt and its officers, directors, employees and agents, to the same extent as
the foregoing indemnity from Jackson Hewitt to each Registration Indemnitee, but
only with respect to (i) information relating to Cendant (other than the Jackson
Hewitt business) furnished in writing to Jackson Hewitt by Cendant relating to
information specifically about Cendant (other than the Jackson Hewitt business)
expressly for use in any Offering Document.  For purposes of this
Section 8.2(b), any information relating to any underwriter that is contained in
an Offering Document shall not be deemed to be information relating to a
Registration Indemnitee.  If any Action shall be brought against Jackson Hewitt,
any of its directors, officers, employees or agents, based on any Offering
Document and in respect of which indemnity may be sought against a Registration
Indemnitee pursuant to this paragraph (b), such Registration Indemnitee shall
have the rights and duties given to Jackson Hewitt by Section 8.4 hereof (except
that if Jackson Hewitt shall have assumed the defense thereof such Registration
Indemnitee shall not be required to do so, but may employ separate counsel
therein and participate in the defense thereof, but the fees and expenses of
such counsel shall be at such Registration Indemnitee’s expense), and Jackson
Hewitt, its officers, directors, employees and agents shall have the rights and
duties given to such Registration Indemnitee by Section 8.4 hereof.

 

Section 8.3                                      Contribution.

 

(a)                        If the indemnification provided for in this
Article VIII is unavailable to an indemnified party under Section 8.2 hereof in
respect of any Losses referred to therein, then an indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of Jackson Hewitt on the one
hand and the applicable Registration Indemnitee on the other in connection with
the statements or omissions that resulted in such Losses.  The relative fault of
Jackson Hewitt on the one hand and the applicable Registration Indemnitee on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by Jackson
Hewitt on the one hand or by such Registration Indemnitee on the other hand and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

13

--------------------------------------------------------------------------------


 

(b)                       No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

Section 8.4                                      Procedure.  If any Action shall
be brought against a Registration Indemnitee or any other person entitled to
indemnification pursuant to this Article VIII (collectively with the
Registration Indemnitees, the “Indemnitees”) in respect of which indemnity may
be sought against Jackson Hewitt, such Indemnitee shall promptly notify Jackson
Hewitt, and Jackson Hewitt shall assume the defense thereof, including the
employment of counsel and payment of all fees and expenses.  Such Indemnitee
shall have the right to employ separate counsel in any such action, suit or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such person unless (i) Jackson Hewitt
has agreed in writing to pay such fees and expenses, (ii) Jackson Hewitt has
failed to assume the defense and employ counsel, or (iii) the named parties to
an Action (including any impleaded parties) include both an Indemnitee and
Jackson Hewitt and such Indemnitee shall have been advised by its counsel that
representation of such indemnified party and Jackson Hewitt by the same counsel
would be inappropriate under applicable standards of professional conduct
(whether or not such representation by the same counsel has been proposed) due
to actual or potential differing interests between them (in which case Jackson
Hewitt shall not have the right to assume the defense of such Action on behalf
of such Indemnitee).  It is understood, however, that Jackson Hewitt shall, in
connection with any one such Action or separate but substantially similar or
related Actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
only one separate firm of attorneys (in addition to any local counsel) at any
time for all such indemnified persons not having actual or potential differing
interests among themselves, and that all such fees and expenses shall be
reimbursed as they are incurred.  Jackson Hewitt shall not be liable for any
settlement of any such Action effected without its written consent, but if
settled with such written consent, or if there be a final judgment for the
plaintiff in any such Action, Jackson Hewitt agrees to indemnify and hold
harmless each Indemnitee, to the extent provided in the preceding paragraph,
from and against any Losses by reason of such settlement or judgment.

 

Section 8.5                                      Other Matters.

 

(a)                        No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened Action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Action.

 

(b)                       Any Losses for which an indemnified party is entitled
to indemnification or contribution under this Article VIII shall be paid by the
indemnifying party to the indemnified party as such Losses are incurred.  The
indemnity and contribution agreements contained in this Article VIII shall
remain operative and in full

 

14

--------------------------------------------------------------------------------


 

force and effect, regardless of (i) any investigation made by or on behalf of
any Indemnitee, Jackson Hewitt, its directors, officers, employees or agents and
(ii) any termination of this Agreement.

 

(c)                        The parties hereto shall, and shall cause their
respective subsidiaries to, cooperate with each other in a reasonable manner
with respect to access to unprivileged information and similar matters in
connection with any Action.  The provisions of this Article VIII are for the
benefit of, and are intended to create third party beneficiary rights in favor
of, each of the indemnified parties referred to herein.

 

ARTICLE IX

 

OTHER PROVISIONS

 

Section 9.1                                      Records.  Cendant Operations
agrees to maintain accurate records arising from or related to any Services
provided hereunder, including accounting records and documentation produced in
connection with the rendering of any Services.  Cendant Operations accounting
records shall be reasonably sufficient to permit the computation and
verification of all payments due hereunder.

 

Section 9.2                                      Inspection Rights.  During the
Term and for 60 days thereafter, Cendant Operations shall, upon 20 days’ prior
written notice from Jackson Hewitt, permit Jackson Hewitt or its authorized
representatives to inspect and audit Cendant Operations records relating to the
Services during regular business hours; provided that Jackson Hewitt shall
comply with Cendant Operations reasonable security and safety procedures as such
procedures are communicated to Jackson Hewitt and that any expenses (including
relating to copying) in connection the inspection or audit shall be the sole
obligation of Jackson Hewitt.

 

Section 9.3                                      Non-Solicitation.  For a period
of two years following the Closing Date, neither Cendant on the one hand nor
Jackson Hewitt on the other hand will, without the prior written consent of the
other party, either directly or indirectly, on their own behalf or in the
service or on behalf of others, solicit, or attempt to solicit, any person
employed by the other party whose annual base salary plus cash bonus exceeds
$150,000, excluding any equity-based compensation element of such bonus (the
“Restricted Employees”), whether or not such employee is a full-time or a
temporary employee of either Cendant or Jackson Hewitt (as applicable), and
whether or not such employment is pursuant to written agreement; provided, that
the foregoing will not (i) prevent either party from soliciting or hiring any
such person after the termination of such employee’s employment by their
respective employer unless specifically prohibited by such employee’s separation
agreement, if any, with Cendant or Jackson Hewitt or (ii) prohibit either party
from placing public advertisements or conducting any other form of general
solicitation which is not specifically targeted towards the Restricted
Employees; provided, further, that a general solicitation conducted by an
employment agency on behalf of one of the parties which inadvertently contacts a
Restricted Employee will not trigger this Section 9.3, so long as such
Restricted Employee is not hired by such party conducting the general
solicitation for employees.

 

15

--------------------------------------------------------------------------------


 

ARTICLE X

 

TERMINATION

 

Section 10.1                                Termination.

 

(a)                        Any Service provided hereunder may be terminated (x)
by mutual written agreement of the Parties, (y) as set forth in Exhibit A or (z)
by either Party upon written notice to the other Party if:

 

(i)                                     the other Party fails to adequately
perform in any material respect any of its obligations under this Agreement or
otherwise breaches a material obligation under this Agreement (the “Defaulting
Party”) and such failure to perform or breach of an obligation is not cured
within 30 days of the date on which written notice is received by the Defaulting
Party setting forth in reasonable detail the manner in which the Defaulting
Party failed to perform its obligations hereunder; or

 

(ii)                                  the other Party makes a general assignment
for the benefit of creditors, becomes insolvent, a receiver is appointed, or a
court approves reorganization or arrangement proceedings.

 

(b)                       Any Service or Services provided hereunder may be
terminated by Cendant Operations upon written notice to Jackson Hewitt if
performance of any such Service or Services has been rendered impossible or
impracticable by reason of the occurrence of any of the events described in
Section 11.1.

 

Section 10.2                                Termination Notices.  Any
termination notice delivered by either Party shall specify the effective date of
termination and, where applicable, in detail the Service or Services to be
terminated.

 

Section 10.3                                Consequences of Termination.  In the
event any Service is terminated for any reason (other than the expiration of the
Term):

 

(a)                        Upon request, each Party shall return to the other
Party all tangible personal property, books and records owned by the other Party
in their possession (including all Confidential Information) as of the
termination date; and

 

(b)                       Other than in the event of a termination that is the
result of the expiration of the Term, as set forth in Exhibit A or pursuant to
Section 10.1(b), Jackson Hewitt will be responsible to Cendant Operations for
reasonable and proper termination charges that will include all reasonable
cancellation costs incurred by Cendant Operations or costs for materials
acquired in connection with the provision of the Services; provided, however,
that Cendant Operations agrees to use commercially reasonable efforts to
minimize the cost associated with such cancellation or materials.  Invoices for
such charges shall be prepared in reasonable detail by Cendant Operations and
payment shall be due 30 days from the date of such invoice.

 

16

--------------------------------------------------------------------------------


 

Section 10.4                                Survival.  Expiration or termination
of all or a portion of the Services for any reason shall not terminate the other
obligations of the Parties hereunder, which shall survive any such termination. 
Subject to the foregoing, expiration or termination of the Services for any
reason shall not terminate either Party’s obligations and rights arising out of
any willful misconduct or gross negligence of the other Party occurring prior to
such termination or expiration, including the obligation to pay any money owed
hereunder up to or as a result of the termination of such Services.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                                Force Majeure.  Neither Party shall
be responsible for the delay in the performance of any obligation hereunder due
to labor disturbances, accidents, fires, storms, floods, earthquake, explosion,
wars, acts of terrorism, riots, rebellions, insurrections, blockages, strike or
labor disruption acts of governments, governmental requirements and regulations,
restrictions imposed by law or any other similar conditions, beyond the
reasonable control and without the fault or negligence of such Party, and the
time for performance by such Party shall be extended by the period of such
delay.  Notwithstanding the foregoing, in no event shall Jackson Hewitt be
relieved of its payment obligations to Cendant Operations for Services
delivered.

 

Section 11.2                                Assignment.  Except as otherwise
provided in this Agreement, neither this Agreement nor any of the rights,
interests or obligations of any Party hereto under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by either of the
Parties without the prior written consent of the other Party; provided, however,
that Cendant may assign any of the foregoing to one or more of its
Subsidiaries.  Any assignment in violation of the preceding sentence shall be
void.  Subject to the preceding two sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.  Other than the indemnitees under Articles IV
and VIII, nothing in this Agreement shall be construed to grant any person or
entity not a Party any rights or powers whatsoever, and no person or entity
shall be a third party beneficiary of this Agreement.  Nothing in this
Section 11.2 affects the ability of either Party to terminate any of the
Services in accordance with the provisions of this Agreement.

 

Section 11.3                                Relationship of the Parties. 
Neither Party is an agent of the other Party and neither Party has any authority
to bind the other Party, transact any business in the other Party’s name or on
its behalf, or make any promises or representations on behalf of the other Party
unless provided for in Exhibit A or agreed to in writing.  Each Party will
perform all of its respective obligations under this Agreement as an independent
contractor, and no joint venture, partnership or other relationship shall be
created or implied by this Agreement.

 

Section 11.4                                Governing Law and Submission to
Jurisdiction.  This Agreement shall be governed by, enforced under and construed
in accordance with the

 

17

--------------------------------------------------------------------------------


 

laws of the State of New York, without giving effect (to the fullest extent
provided by law) to any choice or conflict of law provision or rule thereof
which might result in the application of the laws of any other jurisdiction. 
Subject to Section 11.7, each of the Parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America in each case
located in the County of New York for any litigation arising out of or relating
to this Agreement (and agrees not to commence any litigation relating thereto
except in such courts) and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in Section 11.6 (or to such other address for notice that such Party has given
the other Party written notice of in accordance with Section 11.6) shall be
effective service of process for any litigation brought against it in any such
court.  Each Party hereby irrevocably and unconditionally waives any objection
to the laying of venue of any litigation arising out of this Agreement in the
courts of the State of New York or of the United States of America in each case
located in the County of New York and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.

 

Section 11.5                                Entire Agreement.  This Agreement
and the Exhibits referred to in this Agreement, which Exhibits as such Exhibits
may be amended from time to time, are incorporated and made a part of this
Agreement by reference, constitute the entire agreement between Cendant
Operations, Cendant and Jackson Hewitt relating to the Services and obligations
to be provided by the Parties, and there are no further agreements or
understandings, written or oral, between the Parties with respect thereto.

 

Section 11.6                                Notices.  All notices, requests,
claims, consents, demands and other communications under this Agreement shall be
in writing and shall be deemed given if delivered personally, by facsimile (that
is confirmed) or sent by overnight courier (providing proof of delivery) to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

If to Cendant or Cendant Operations:

 

 

 

 

 

Cendant Corporation

 

 

9 West 57th Street

 

 

New York, New York 10021

 

 

Facsimile:  (212) 413-1922

 

 

Attention:

Eric J. Bock, Executive Vice President-Law and Corporate Secretary

 

 

 

If to Jackson Hewitt:

 

 

 

 

 

Jackson Hewitt Tax Service Inc.

 

 

7 Sylvan Way

 

 

Parsippany, New Jersey 07054

 

 

Facsimile:  (973) 496-2810

 

 

Attention:

Steven L. Barnett, Senior Vice President, General Counsel and Secretary

 

18

--------------------------------------------------------------------------------


 

Copies of all notices hereunder shall be delivered to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Facsimile: (212) 735-2000

 

 

Attention: Gregory A. Fernicola, Esq.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m., New
York City time, and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

 

Section 11.7                                Negotiation and Mediation.

 

(a)                        Negotiation.  In the event of any dispute,
controversy or claim arising out of or relating to this Agreement or the breach,
termination or validity thereof, or the transactions contemplated hereby (a
“Dispute”), upon the written notice of either Party hereto, the Parties shall
attempt in good faith to negotiate a resolution of the Dispute.  If the Parties
are unable for any reason to resolve a Dispute within 30 days after the receipt
of such notice, the Dispute shall be submitted to mediation in accordance with
Section 11.7(b) hereof.

 

(b)                       Mediation.  Any Dispute not resolved pursuant to
Section 11.7(a) hereof shall, at the request (the “Mediation Request”) of either
Party (the “Disputing Party”), be submitted to mediation in accordance with the
then-prevailing Commercial Mediation Rules of the American Arbitration
Association, as modified herein (the “Rules”).  The mediation shall be held in
New York, New York.  The Parties shall have twenty (20) days from receipt by a
party of a Mediation Request to agree on a mediator.  If no mediator has been
agreed upon by the Parties within twenty (20) days of receipt by a Disputing
Party (or Parties) of a Mediation Request, then any Party may request (on
written notice to the other Party), that the American Arbitration Association
appoint a mediator in accordance with the Rules.  All mediation pursuant to this
Section 11.7(b) shall be confidential and shall be treated as compromise and
settlement negotiations, and no oral or documentary representations made by the
Parties during such mediation shall be admissible for any purpose in any
subsequent proceedings.  Neither Party shall disclose or permit the disclosure
of any information about the evidence adduced or the documents produced by the
other Party in the mediation proceedings or about the existence, contents or
results of the mediation award without the prior written consent of such other
Party except in the course of a judicial or regulatory proceeding or as may be
required by law, rule or regulation or requested by a governmental authority or
securities exchange.  Before making any disclosure permitted by the preceding
sentence, the Party intending to make such disclosure shall give the other Party
a reasonable

 

19

--------------------------------------------------------------------------------


 

opportunity to protect its interests.  If the Dispute has not been resolved
within sixty (60) days of the appointment of a Mediator, or within ninety (90)
days of receipt by a Disputing Party of notice in accordance with Section 11.6
(whichever occurs sooner) or within such longer period as the Parties may agree
to in writing, then any Party may file an action on the Dispute in any court
having jurisdiction in accordance with Section 11.4 herein.

 

Section 11.8                                Conflicting Provisions.  In the
event any provision of Exhibit A conflicts with the provisions of this
Agreement, the provisions of this Agreement shall be controlling.

 

Section 11.9                                Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to a Party.  Upon such determination
that any term or other provisions are invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions be consummated as
originally contemplated to the fullest extent possible.

 

Section 11.10                          Interpretation.

 

(a)                        When a reference is made in this Agreement to an
Article, Section or Exhibit, such reference shall be to an Article or
Section of, or an Exhibit to, this Agreement unless otherwise indicated. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. 
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.  Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

 

(b)                       The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 11.11                          Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by all Parties and delivered to the other Party.

 

Section 11.12                          Further Cooperation.  Each Party agrees
to cooperate with the other, at any other Party’s request, to execute any and
all documents or instruments, or to obtain any consents, in order to assign,
transfer, perfect, record, maintain, enforce or otherwise carry out the intent
of the terms of this Agreement.

 

Section 11.13                          Amendment and Waiver.  This Agreement
(including Exhibit A) may not be amended or modified except by a writing signed
by an authorized signatory of each Party.  No waiver by any Party or any breach
or default hereunder shall be deemed to be a waiver of any preceding or
subsequent breach or default.

 

Section 11.14                          Duly Authorized Signatories.  Each Party
represents and warrants that its signatory whose signature appears below has
been and is on the date of this Agreement duly authorized by all necessary
corporate or other appropriate action to execute this Agreement.

 

Section 11.15                          Waiver of Trial By Jury.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLE WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

 

Section 11.16                          Descriptive Headings.  The descriptive
headings of the several articles and sections of this Agreement are inserted for
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 11.17                          No Third Party Beneficiaries.  Other than
the indemnitees under Articles IV and VIII, nothing in this Agreement shall
convey any rights upon any person or entity, which is not a party or a permitted
assignee of a party to this Agreement.

 

Section 11.18                          Binding Nature of Agreement.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto or their successors in interest, except as expressly
otherwise provided herein.

 

Section 11.19                          Certain Definitions.  For purposes of
this Agreement:

 

(a)                        “Actual Cost” means the actual cost incurred by the
relevant division or business unit of Cendant providing the Services to Jackson
Hewitt under this Agreement, which shall equal the sum (without duplication) of
(x) all actual out-of-pocket costs, including any sales, use, excise, service,
occupation, privilege, value-added or other similar taxes (together in each case
with all interest, penalties, fines and additions thereto) in connection with
the Services, paid by Cendant Operations to third parties in connection with
providing such Services; (y) all direct or indirect costs incurred by Cendant
Operations in connection with providing such Services; and (z) a reasonable

 

21

--------------------------------------------------------------------------------


 

allocation of all general overhead and other similar expenses attributable to
the provision of the Services allocated in accordance with Cendant Operations’s
then-existing methods for assessing and allocating similar such expenses among
its Affiliates.

 

(b)                       “Actions” has the meaning set forth in Section 8.1(a).

 

(c)                        “Additional Services” has the meaning set forth in
Section 1.2.

 

(d)                       “Affiliate” or “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
where “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a person, whether
through the ownership of voting securities, by contract, as trustee or executor,
or otherwise.

 

(e)                        “Agreement” has the meaning set forth in the preamble
to this Agreement.

 

(f)                          “Business Day” or “business day” means each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York City are authorized or obligated by law or executive
order to close.

 

(g)                       “Cendant” has the meaning set forth in the preamble.

 

(h)                       “Cendant Group” means Cendant, other than Jackson
Hewitt and its Subsidiaries.

 

(i)                           “Cendant Income Tax Group” means the federal
affiliated group filing a consolidated income Tax Return, or any state, local or
foreign, affiliated, consolidated, combined, unitary or similar group, of which
Cendant or any of its Subsidiaries (other than Jackson Hewitt or any of its
Subsidiaries) is the common parent and any of Jackson Hewitt and/or any of its
Subsidiaries is a member.

 

(j)                           “Cendant Operations” has the meaning set forth in
the preamble.

 

(k)                        “Cendant Tax Sharing Agreement” means the Tax Sharing
Agreement effective as of the first day of the consolidated return year
beginning January 1, 2003, by and between Cendant Corporation and those
Subsidiaries that file a consolidated return with Cendant Corporation.

 

(l)                           “Closing Date” has the meaning set forth in the
preamble.

 

(m)                     “Code” means the Internal Revenue Code of 1986, as
amended.

 

22

--------------------------------------------------------------------------------


 

(n)                       “Common Stock” has the meaning set forth in the
preamble.

 

(o)                       “Confidential Information” has the meaning set forth
in Section 6.1.

 

(p)                       “Debt Financing” means the issuance by Jackson Hewitt
of $175 million aggregate principal amount of floating rate senior notes and the
$100 revolving credit facility entered into by Jackson Hewitt with a syndicate
of financial institutions, both on the Closing Date.

 

(q)                       “Defaulting Party” has the meaning set forth in
Section 10.1(a).

 

(r)                          “Dispute” has the meaning set forth in
Section 11.7(a).

 

(s)                        “Disputing Party” has the meaning set forth in
Section 11.7(b).

 

(t)                          “Effective Date” has the meaning set forth in the
preamble.

 

(u)                       “Indemnitees” has the meaning set forth in
Section 8.4.

 

(v)                       “Initial Public Offering” means the proposed initial
public offering of the Common Stock as contemplated by the IPO S-1 pursuant to
which Cendant will dispose of all of its ownership stake in Jackson Hewitt.

 

(w)                     “Interest Rate” has the meaning set forth in
Section 1.9(a).

 

(x)                         “IPO S-1” means Jackson Hewitt’s registration
statement on Form S-1 (No. 333-113593) relating to the Initial Public Offering,
as the same may be amended or supplemented from time to time.

 

(y)                       “IRS” means the Internal Revenue Service.

 

(z)                         “Jackson Hewitt” has the meaning set forth in the
preamble.

 

(aa)                  “Jackson Hewitt Payables” has the meaning set forth in
Section 1.8.

 

(bb)                “Losses” has the meaning set forth in Section 8.1(a).

 

(cc)                  “Mediation Request” has the meaning set forth in
Section 11.7(b).

 

(dd)                “Offering Document” means the Registration Statement and the
Prospectus and the private placement memorandum and the confidential offering
memorandum utilized in connection with the Debt Financing, as applicable, as
well as any other disclosure document or other information provided to
prospective investors used in connection with the Initial Public Offering or the
Debt Financing.

 

23

--------------------------------------------------------------------------------


 

(ee)                  “Party” or “Parties” has the meaning set forth in the
preamble.

 

(ff)                      “Privilege” means any privilege, including privileges
arising under or related to the attorney-client or attorney work product
privileges.

 

(gg)                “Proceeding” has the meaning set forth in Section 3.1(a).

 

(hh)                “Prospectus” means the prospectus or prospectuses included
in any Registration Statement, as amended or supplemented by any prospectus
supplement and by all other amendments and supplements to such prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus or prospectuses.

 

(ii)                        “Providing Party” has the meaning set forth in
Section 6.1.

 

(jj)                        “Receiving Party” has the meaning set forth in
Section 6.1.

 

(kk)                  “Records” has the meaning set forth in Section 5.1.

 

(ll)                        “Registration Indemnitee” has the meaning set forth
in Section 8.2(a).

 

(mm)            “Registration Statement” means the IPO S-1, including the
Prospectus relating thereto, and amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all materials
incorporated by reference in such Registration Statement and Prospectus.

 

(nn)                “Restricted Employees” has the meaning set forth in
Section 9.3.

 

(oo)                “Rules” has the meaning set forth in Section 11.7(b).

 

(pp)                “Securities Act” means the Securities Act of 1933, as
amended.

 

(qq)                “Service Taxes” has the meaning set forth in Section 4.9.

 

(rr)                      “Services” has the meaning set forth in Section 1.1.

 

(ss)                  “Subsidiary” or “subsidiary” of shall include all
corporations, partnerships, joint ventures, limited liability companies,
associations and other entities (a) in which Cendant Operations, Jackson Hewitt
or Cendant, as applicable, owns (directly or indirectly) 50% or more of the
outstanding voting stock, voting power, partnership interests or similar
ownership interests, (b) of which Cendant Operations, Jackson Hewitt or Cendant,
as applicable, otherwise directly or indirectly controls or directs the policies
or operations and (c) which would be considered subsidiaries of Cendant
Operations, Jackson Hewitt or Cendant, as applicable, within the meaning of
Regulation S-K or Regulation S-X of the General Rules and Regulations under the
Securities Act.

 

24

--------------------------------------------------------------------------------


 

(tt)                      “Taxes” means any federal, state, local or foreign
income, gross receipts, property, sales, use, license, excise, franchise,
employment, payroll, premium, withholding, alternative or added minimum, add
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge or any kind whatsoever, together with any
interest or penalty or addition thereto, whether disputed or not, imposed by any
governmental entity.

 

(uu)                “Tax Claim” has the meaning set forth in Section 4.4.

 

(vv)                “Tax Return” means any return, report or similar statement
required to be filed with respect to any Tax (including any attached schedules),
including any information return, claim for refund, amended return or
declaration of estimated Tax.

 

(ww)            “Tax Sharing Agreement” means any Tax sharing agreement, Tax
indemnification agreement or similar contract or arrangement, whether written or
unwritten.

 

(xx)                    “Third Party Action” has the meaning set forth in
Section 5.3.

 

(yy)                “Treasury Regulations” means the United States Tax
regulations, including temporary regulations, promulgated under the Code, as the
same may be amended hereafter from time to time (including corresponding
provisions of succeeding United States Tax regulations).

 

(zz)                    “Term” has the meaning set forth in Section 1.4.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf on the day and year first above written.

 

 

 

JACKSON HEWITT TAX SERVICE INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael D. Lister

 

 

Name:

 Michael D. Lister

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

 

 

 

 

 

 

 

CENDANT OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ Eric J. Bock

 

 

Name:

 Eric J. Bock

 

 

Title:

Executive Vice President, Law

 

 

 

and Corporate Secretary

 

 

 

 

 

 

 

 

 

CENDANT CORPORATION (for the
applicable provisions of Articles IV, V, VI,
VII, VIII, IX and XI only)

 

 

 

 

 

 

 

 

 

By:

 /s/ Eric J. Bock

 

 

Name:

 Eric J. Bock

 

 

Title:

Executive Vice President, Law

 

 

 

and Corporate Secretary

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Tax Administration

 

Parties Involved:

 

Cendant Operations, Inc. (CD)

Jackson Hewitt Tax Service Inc. (JH)

 

Services and Term:

 

•                  CD shall provide Federal, State and local income tax
preparation services to JH for purposes of preparing the 2003 tax return and the
stub period tax return from January 1, 2004 to the date of the planned initial
public offering of JH.  CD shall provide sales and use tax report filing for JH
through 6/30/05.

 

•                  CD shall provide tax-planning services to JH as reasonably
requested by JH through 6/30/05.

 

•                  CD shall prepare FAS 109 tax calculations for preparation of
JH quarterly and annual financial statements through 6/30/05.

 

•                  This Exhibit A-1 to the Agreement may be extended for 6
months through 12/31/05, provided both parties agree to such extension in
writing.

 

•                  CD cannot terminate the services set forth in this Exhibit
A-1 until 6/30/05.  Thereafter, if this Exhibit A-1 is extended, CD must provide
JH 60 days prior written notice to terminate the Services provided to JH.

 

•                  JH can terminate the services at any time upon 30 days’ prior
written notice to CD.  JH must pay all fees incurred up to, and including, the
date of termination.

 

Fees and Payment Terms:

 

JH will pay CD an amount equal to $150 per “person” hour spent, which shall be
billed, to JH within 30 days of the end of each month.  Such bill shall be
payable by JH within 30 days of the invoice date.

 

Service Level Standards:

 

Each Party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
Party hereafter applies in its own business; and (ii) comply in all material
respects with all laws, regulations and orders applicable to the conduct of the
Services in question.

 

1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Human Resources

 

Parties Involved:

 

Cendant Operations, Inc. (“Cendant”) and Jackson Hewitt Tax Service Inc. (“JH”).

 

Services:

 

Cendant will provide to JH certain human resources and administrative services
as follows:

 

(a)                                  Employee Welfare Benefits:

 

(i)                                     Cendant will provide to active JH
employees and JH COBRA participants administrative services for those benefits
described below in this paragraph.  JH will adopt and maintain new employee
benefit plans with the same vendors currently used by Cendant.  Cendant will
continue to provide all administrative services for these new JH plans through
the remainder of 2004.  The summary plan description for the Cendant plans will
remain in place for the new JH medical, dental and vision plans, except that JH
will distribute to all participants an SPD supplement explaining any differences
between the Cendant plans and the new JH replacement plans, and further
explaining that JH is the sponsor of the new JH replacement plans.  JH will
distribute new summary plan descriptions for all other plans.  The benefits
subject to this paragraph are medical, dental and vision benefits, and
accidental death & dismemberment, group term life insurance, short term
disability and long term disability benefits.

(ii)                                  Cendant will provide JH with assistance in
setting up new welfare benefit plans to be sponsored by JH and to commence in
2005, when transitional administrative services by Cendant end.  Cendant will
provide consulting services to JH relating to the selection of benefit vendors
and structuring future benefit plan designs and costs.

(iii)                               Cendant will continue to work out claim
processing with current vendor, Core, for short term disability, long term
disability and accidental death & dismemberment plan for the JH employees
through December 31, 2004, except that JH, and not Cendant, will be the
fiduciary of such plans.

(iv)                              Cendant will cause “The Answer Place” to
continue to provide assistance with benefit plans and other matters, subject to
any practical limitations determined by Cendant.

(v)                                 Cendant business & travel accident insurance
will terminate effective as of the closing of the initial public offering. 
Cendant will provide

 

1

--------------------------------------------------------------------------------


 

consulting services assisting JH in identifying and selecting replacement
coverage.

 

(b)                                 Retirement Plans:

 

(i)                                     Cendant will provide consulting services
relating to developing a new 401(k) plan to be sponsored by JH effective on the
date of initial public offering, as well as relating the communications to
employees about such plan.

(ii)                                  Cendant will work with Merrill Lynch to
perform an “asset spin-off” of current employees of JH to the new JH 401(k)
plan, subject to the terms of the applicable plans and applicable law.

(iii)                               Cendant will work with Merrill Lynch and JH
to develop and acceptable method to transfer existing loan balances to new JH
401(k) plan, subject to the terms of the applicable plans and applicable law.

 

(c)                                  ESPP

 

(i)                                     Cendant will provide consulting
assistance to JH in establishing an administration system for the Employee Stock
Purchase Plan adopted by JH.

 

(d)                                 HRTS/Payroll

 

(i)                                     Cendant will create any data files in
the form requested by JH for purposes of transitioning payroll and HRTS data to
JH vendors, and assist in mapping data as necessary.

 

(e)                                  Compensation:

 

(i)                                     Cendant will provide consulting
assistance to JH in establishing an administration system for the JH 2004 Equity
and Incentive Plan.

 

(f)                                    Gym Access:

 

(i)                                     Cendant will provide to all JH employees
(current and new) continued access to the company gym at 1 Campus only. 
Employees utilizing the company gym must use the employee entrance at 1 Campus,
located on the first floor.

(ii)                                  Cendant will continue to process gym
membership fees through payroll deductions on a bi-weekly basis through
December 31, 2004, at which time all memberships to the company gym will cease. 
Cendant will require JH employees to enroll as new members beginning January,
2005 for a period of 8 months; payments must be made in full in the form of a
check or money order made payable to Cendant Corporation.

 

Cendant may also provide to JH additional services to be reasonably agreed upon
by the parties on an as-needed basis and subject to the mutual agreement of fees
to be

 

2

--------------------------------------------------------------------------------


 

charged for such services.  Such services may include administrative fees based
on ongoing support from the Cendant Benefits Team.

 

Cendant Enterprise HR will provide support and guidance to JH for purposes of
setting up new plans and policies associated with all HR processes.

 

Term:

 

(i)                                     Cendant Enterprise HR will be required
to perform the services through 12/31/04, except as noted above.

 

(ii)                                  JH can terminate the services at any time
upon 30 days prior written notice to Cendant.

 

Fees and Payment Terms:

 

(i)                                     Fees will be consistent with charges
under current allocation methodology utilized in the first half of 2004;
provided that such amount is, subject to change in the event JH is able to
assume responsibility during the transition.  JH would need to submit a written
notice affecting this change within 30 days of termination of this contract.

(ii)                                  Any cost for creating data file to new
payroll/HRTS vendor, as stated in current cost structure with Accenture.

(iii)                               Any cost from CORE as a result of claims
processing associated with STD and LTD.

(iv)                              Fees are payable to Cendant within 30 days of
the invoice date.

 

Service Level Standards:

 

Each party shall:  (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
party hereafter applies in its own business with respect to third parties for
the specific matters in question; and (ii) comply in all material respects with
all laws, regulations and orders applicable to the conduct of the Services in
question.

 

3

--------------------------------------------------------------------------------


 

Exhibit A-3

 

Event Marketing

 

Parties Involved:

 

Cendant Operations, Inc. (CD) and Jackson Hewitt Tax Service Inc. (JH)

 

Services:

 

CD will provide event planning and management services for JH’s annual
franchisee convention and annual Preferred Client Group event.  The scope of
support services to be provided by CD includes financial tracking of budgeted
and actual event expenses, operational and logistics management of the events
and production of the event programs. Specific support to be provided for each
event will be detailed in a scope of support and estimated time summary
document.

 

This support will require a continued collaboration with JH’s Chief Executive
Officer, his senior leadership team and staff to develop, plan and produce the
events requested.  The process involves twelve months of integration with
typically the most intense time is spent beginning six months prior to the
actual event.

 

Fees and Payment Terms:

 

The fees for providing the event planning services summarized above for the 2004
event year will be (i) $88,000 annually or $7,333 per month for the annual
franchisee convention and (ii) $5,000 annually or $417 per month for the
Preferred Client Group event. The fees for subsequent event years will increase
by up to 5% per annum and will be based on CD’s internal allocation of cost
calculations.  Fees are payable to CD within 30 days of the invoice date.

 

The direct costs of the events planned and managed by CD are the responsibility
of JH. CD Event Marketing senior management will negotiate the terms and
conditions of necessary agreements for the events and an authorized officer of
JH will execute the agreements.  Any liabilities under such agreements will be
the responsibility of JH. Any agreements executed by CD Event Marketing prior to
the effective date of this agreement for events to occur during the 2004 and
2005 event years are the responsibility of JH.  Any liabilities under such
agreements will be the responsibility of JH.

 

CD will audit invoices as received and indicate approval that services were
provided and/or merchandise was received and then will forward to JH for
payment. CD expects that JH will process these invoices within the payment terms
reflected on the invoice to maintain credit worthiness with vendors utilized to
plan the events.

 

1

--------------------------------------------------------------------------------


 

Term:

 

These services will be provided for the 2004 and 2005 event years. To the extent
that services are requested for event year 2006, notification is required by
April 1, 2005 and the fee and payment terms defined above would be applied.

 

Cancellation of Services:

 

If services are cancelled after services have been contracted, any applicable
losses, damages or cancellation fees are the responsibility of JH.

 

Service Level Standards:

 

Each Party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
Party hereafter applies in its own business; and (ii) comply in all material
respects with all laws, regulations and orders applicable to the conduct of the
Services in question.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-4

 

Financial Systems Management

 

Parties Involved:

 

Jackson Hewitt Tax Service Inc. (“Jackson Hewitt”)

Cendant Operations, Inc. (“Cendant”)

 

Services:

 

Oracle Application Processing to include:

 

•                  Establish new flex field value or account code combination
within 24 hours of flex field being approved value or account code combination
(to the extent Cendant allows a representative from each business unit to handle
the setup of account code combinations, Jackson Hewitt would be granted the same
privileges)

•                  Maintain current reporting environment

•                  Opening and Closing of Periods

•                  Confirm Interfaces processed without exceptions

 

Hyperion Application Processing to include:

 

•                  Maintain chart of accounts; Normal monthly maintenance
requests

•                  Maintain current reporting environment

•                  Modification of rollup structure

 

GEAC Application Processing to include:

 

•                  Maintain chart of accounts

•                  Maintain current reporting environment

 

Service Level Requirements:

 

Cendant will respond to support issues within one hour during a month
end/quarter close cycle or within 3 hours for all other times.  Cendant will
employ the necessary steps to reach resolution within 2 days.

 

Fees and Payment Terms:

 

Jackson Hewitt will pay Cendant a fee based on a 5% portion of the overall
Cendant department cost on a monthly basis or $1,700 per month, whichever is
higher.

 

Costs to setup Jackson Hewitt as a stand-alone company are included in the
monthly service charge.  However, if the number of man-hours involved exceeds 40
hours, then JH would be required to pay Cendant for each additional hour beyond
40 hours at a rate of $75 per hour.

 

1

--------------------------------------------------------------------------------


 

Fees are payable to Cendant within 30 days of the invoice date.

 

Term:

 

Term of services will be through December 31, 2005 commencing with the Effective
Date.

 

Early Termination Rights:

 

Jackson Hewitt has the ability to terminate the services with 30 days written
notice.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-5

 

Treasury Services

 

Parties Involved:

 

Cendant Operations, Inc. (CD) (“Treasury”) and Jackson Hewitt Tax Service Inc.
(JH).

 

Services:

 

CD will provide to JH general treasury functions including, but not limited to:

 

•                  Consolidation of cash

•                  Investing of excess cash

•                  Execution of wire transfer requests

•                  Completion of all requisite bank documentation

•                  Maintenance of all bank accounts including tracking of such
accounts on a database

•                  Receipt and review of all bank cash management charges

•                  Access to on-line banking software (either through software
installed on JH desktop computers or via Internet connection)

•                  Receipt of periodic files for completion of general ledger
entries

•                  Generally related matters in connection therewith.

 

CD may also provide to the JH services other than the services set forth in the
immediately foregoing paragraph of this Exhibit A-5 on an as-needed basis and
subject to the mutual agreement of fees to be charged for such services.  Such
services may include counsel with regard to bank funding arrangements,
procurement of a revolving line of credit, access to the capital markets and
implementation of derivative type instruments.

 

To the extent JH would rely on CD to contract letters of credit (“LOCs”) on JH’s
behalf, such LOCs will only be obtained in the event that JH has a revolving
line of credit with provision for obtaining such obligations.

 

CD will provide support and guidance to JH for purposes of setting up its
Treasury functions including selecting the bank partner, setting up wire
transfer software, handling bank documentation, etc. in order to meet the
12/31/04 transition deadline at no additional cost to JH.

 

1

--------------------------------------------------------------------------------


 

Term:

 

•                  CD will be required to perform the services through 12/31/04.

•                  The services under this Exhibit A-5 may be extended for 6
months through 6/30/05, provided both parties agree to such extension in
writing.

•                  CD cannot terminate the services set forth in this Exhibit
A-5 until 12/31/04.  Thereafter, if these services are extended, CD must provide
60 days prior written notice to terminate the services provided to JH.

•                  JH can terminate the services at any time upon 30 days prior
written notice to CD.  JH must pay all fees incurred up to, and including, the
date of termination.

 

Fees and Payment Terms:

 

A fee of $5,000 per month for the services set forth on this Exhibit A-5;
provided that such amount is, subject to change in the event JH has more than 60
bank accounts and requests completion of more than 20 wires per month.  Such
fees are payable to Cendant within 30 days of the invoice date.

 

Service Standards:

 

Each party shall:  (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question and (B) those standards such
party hereafter applies in its own business with respect to third parties for
the specific matters in question; and (ii) comply in all material respects with
all laws, regulations and orders applicable to the conduct of the Services in
question.

 

Special Requirements:

 

•                  JH will designate counsel to support the completion of bank
documentation by the transaction date.  To the extent JH does not contract with
CD (Legal) for such Services, JH will provide signatures for the completion of
signature cards, incumbency certificates and treasurer certificates as required
by the bank documentation.

•                  JH distribution accounts must be on “Positive Pay” or have a
similar mechanism to prevent external fraud.

•                  CD, in its sole discretion, has the right to select
institutions to provide the services set for in this Exhibit A-5.  CD will not
provide JH with any desktop computers or servers that may be necessary to run
“bank software” or access “bank systems” for informational purposes.

•                  JH agrees to safeguard any and all passwords or other
authentication mechanisms or general accessibility as provided by the bank(s).

•                  JH must provide an investment policy and a wire transfer
policy, including both signature cards for persons designated as having signing
authority and contact information for such persons by the transaction date.  JH
must designate a Treasurer and Secretary by the transaction date for
facilitation of the bank

 

2

--------------------------------------------------------------------------------


 

documentation.  JH must also ensure that adequate documentation is completed to
permit CD to provide the Services set forth in this Exhibit A-5, including
making necessary board resolutions, and identifying CD as having the authority
to conduct treasury-related services on JH behalf.

 

3

--------------------------------------------------------------------------------


Exhibit A-6

 

Revenue Audit Services

 

Parties Involved:

 

Cendant Operations, Inc. (CD) and Jackson Hewitt Tax Service Inc. (JH)

 

Services:

 

CD will provide franchise audit services on the Jackson Hewitt franchisee base
to confirm the accuracy of franchisee royalty payments.  CD will perform
approximately 100 franchisee revenue audits during the May to November months
(non-peak tax season) during the contract term.  The audits will be performed
substantially in accordance with the work program attached on Exhibit A-6.

 

During CD’s annual budgeting process JH will provide CD with the expected number
of audits to be completed for the upcoming year.  During March, JH will provide
a detailed listing of specific franchisee audits for CD to perform.  During the
May to November revenue audit period, CD will provide JH with a monthly report
detailing the specific audits to be performed and the status as to completion.

 

Term:

 

•                  CD will provide the services through 12/31/05.

•                  Both parties may extend the services for 1-year increments
upon mutual agreement of economic terms.

•                  JH has the ability to terminate the services at any time upon
30 days prior written notice.

•                  CD cannot terminate the services set forth in this Exhibit
A-6 until 12/31/04.  Thereafter, CD must provide JH 120 days prior written
notice to terminate the services provided to JH.

 

Fees and Payment Terms:

 

JH will pay CD based on actual hours incurred for performing the services.  The
rate charged to JH for such services will be $73 per hour incurred.  The per
hour rate includes estimated costs to be incurred for travel associated with
providing the services.  CD will bill JH within 30 days of the end of each month
and such bill shall be payable within 30 days of the invoice date.  Such rate
will apply through 12/31/04 and is subject to renegotiation each year
thereafter.

 

Service Level Standards:

 

Each party shall:  (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
party hereafter applies in its own business

 

1

--------------------------------------------------------------------------------


 

with respect to third parties for the specific matters in question; and (ii)
comply in all material respects with all laws, regulations and orders applicable
to the conduct of the Services in question.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-7

 

Call Support

 

Parties Involved:

 

Jackson Hewitt Tax Service Inc. (JH)

Cendant Operations, Inc.(“Cendant”)

 

Services to be Provided:

 

Customer Service Contacts to include:

 

•                  Answer calls from Jackson Hewitt Customer Service Line during
the designated hours of operation which are 8:00 a.m. to 9:00 p.m. CST, 7 days
per week for the period of January 20th through February 28th and the period of
April 1st through April 15th.  The hours of operation at all other times will be
9:00 a.m. to 7:00 p.m. CST.

•                  Forward customer concerns to the Jackson Hewitt corporate
office and the Jackson Hewitt Franchisees in accordance with procedures outlined
by JH, which are attached hereto.

 

Fees and Payment Terms:

 

Jackson Hewitt agrees to pay a variable/fixed cost fee of $.95 per billable
minute based on the average per minute charge for the period 2002 and  2003. The
following variable and fixed costs are included in the per minute charge:

 

•                  Variable:

•                  Supervisor Wages

•                  Agent Wages

•                  Overtime

•                  Taxes and Benefits

•                  Bonus

•                  Inbound Telecom

 

•                  Fixed:

•                  Outbound Telecom

•                  Aberdeen Shared Allocation

•                  T1 Allocation

•                  Rent Allocation

 

Cendant will invoice JH by the 10th of each month for the prior month’s cost
incurred. Payment is due to Cendant within 30 business days of receipt of the
invoice. By January 31 of each year this agreement is in effect, Cendant will
perform an analysis

 

1

--------------------------------------------------------------------------------


 

of actual year-to-date costs incurred versus charges billed and invoice/credit
JH for the true-up to actual costs incurred. Supporting documentation for all
billing will be provided, as requested by JH.

 

Term:

 

Term of services will be through December 31, 2005 commencing with the effective
date.

 

Early Termination Rights:

 

JH has ability to terminate upon 60 days notice.  Cendant may not terminate
until 6/30/05 and then only upon 120 days notice.

 

Service Level Standards:

 

Each party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in questions, and (B) those standards such
party hereafter applies in its own business; and (ii) comply in all material
respects with all laws, regulations and orders applicable to the conduct of the
services in question.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-8

 

Accounts Payable

 

Parties Involved:

 

Jackson Hewitt Tax Service Inc. (“Jackson Hewitt”)

Cendant Operations, Inc. (“Cendant”)

 

Services:

 

Accounts Payable Processing to include:

 

•                  All manual invoice keying in/processing

•                  Review of vouchers for proper coding, authorized signatures,
authenticity of invoices and reasonable account distribution

•                  T&E report review for compliance with policy, proper
approval, proper coding, authenticity of receipts

•                  Set up of new vendors in Oracle, including obtaining tax
information

•                  Weekly check runs with mailing within 24 hours

•                  Problem resolution

•                  Ensuring the A/P system interfaces with the GL

•                  Issuance of manual checks

•                  Year end issuance of 1099 forms

•                  Gather monthly sales and use tax figures sent weekly

•                  American Express Corporate Card Administration

 

Fees and Payment Terms:

 

Based on volume and actual costs incurred, Jackson Hewitt agrees to pay the
following fees for regular accounts payable per item processed:

 

•

Processing of an original invoice

$

4.00

•

Processing and payment of T&E report

$

10.00

•

Issuance of a manual check

$

25.00

•

Wire transfer or stop payment

$

25.00

•

Reissuance cost of a 1099 form

$

20.00

 

Jackson Hewitt Disbursement Account will be funded based on weekly check
register review; therefore, funding a Cendant account is not required.  The
processing fees will be billed monthly by Cendant Corporate.

 

1

--------------------------------------------------------------------------------


 

Services:

 

1.                           All SGA invoices will be paid according to vendor
payment terms within 3-5 business days, from receipt of invoice by Cendant. 
Jackson Hewitt Controller will review the check register weekly and approve
release of payment.

 

2.                           All payment requests marked as “Priority” will be
processed within 24 hours of receipt by Cendant and paid according to vendor
terms, including Gold Guarantee Payments when excel spreadsheet is received. 
Shared Services will require Controller sign off of any Priority Payments prior
to receiving documentation for processing as these checks runs may need to be
generated more than once a week.

 

3.                           All check requests will be processed within 3-5
business days of receipt by Cendant and paid according to vendor terms.

 

4.                           All T&E Reports will be coded and processed
according to Cendant Travel and Entertainment policy within 3-5 business days,
from receipt by Cendant.

 

5.                           All SGA invoices, T&E Reports and check requests
will be reviewed for authorized signatures.   Any unauthorized documents will be
sent back to the originator with correspondence.

 

6.                           The matrix of authorized signers will be maintained
in Shared Services AP.  The CFO will approve all exceptions or changes.

 

7.                           Sales & Use Tax payments will be tracked and
summarized in the existing spreadsheet format by Shared Services AP.  The
summary report will be provided to the Tax Department monthly.

 

8.                           All voids, stop payments and reissues will be
processed in Shared Services AP.

 

9.                           The Problem Resolution Team will answer all
incoming phone calls regarding research of payment information.

 

10.                     On the last business day of the month, Shared Services
AP will run the prescribed period end process.

 

11.                     All AP files for fiscal year will be maintained in
Shared Services Accounts Payable or offsite storage.

 

Term:

 

Term of services will be through December 31, 2005 commencing with the effective
date.

 

2

--------------------------------------------------------------------------------


 

Early Termination Rights:

 

Jackson Hewitt may terminate the services with 30 days written notice.

 

Service Level Standards:

 

Each party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
party hereafter applies in its own business; and (ii) comply in all material
respects with all laws, regulations and orders applicable to the conduct of the
services in question.

 

3

--------------------------------------------------------------------------------


 

Exhibit A-9

 

Public and Regulatory Affairs

 

Parties Involved:

 

Jackson Hewitt Tax Service Inc. (“Jackson Hewitt”)

Cendant Operations, Inc. (“Cendant”)

 

Services:

 

Cendant will provide Jackson Hewitt:

 

•                  Continued support services to manage government relations
activities, primarily at the state level.

•                  Assistance in hiring a new “person” or firm to handle
government relations responsibilities for Jackson Hewitt after the Effective
Date

•                  Coordinate the transition to a new hire or firm

•                  Assistance in the immediate negotiation with lobbyists in
critical states to represent Jackson Hewitt in the future

 

Fees and Payment Terms:

 

Jackson Hewitt agrees to pay a fixed fee of $7,000 per month for these services,
including travel-related expenses, within 30 days of the invoice date.

 

Term:

 

The term of this service is for 12 months from the Effective Date or as soon as
Jackson Hewitt has secured and transitioned to a new  “person” or firm.  Jackson
Hewitt must use its commercially reasonable efforts to transition to a new
provider as soon as possible.

 

Early Termination Rights:

 

Jackson Hewitt has the ability to terminate the service with 30 days written
notice.  Cendant shall not have the right to terminate this service unless
Jackson Hewitt has not paid the fees set forth above or has not used its
commercially reasonable efforts to transition to a new provider.

 

Service Level Standards:

 

Each party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
party hereafter applies in its own business;

 

1

--------------------------------------------------------------------------------


 

and (ii) comply in all material respects with all laws, regulations and orders
applicable to the conduct of the services in question.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-10

 

Payroll

 

Parties Involved:

 

Jackson Hewitt Tax Service Inc. (“Jackson Hewitt”)

Cendant Operations, Inc. (“Cendant”)

 

Services:

 

All services will be provided in the identical manner as exists prior to the
close.  This includes using the same Cendant benefits, Cendant Bank account,
with the Cendant Treasurer’s signature on Cendant check stock.  All processing
will continue to run on the Cendant Payroll calendar – A Cycle, observing the
same due dates for data submission.

 

Provide payroll and HR processing through December 31, 2004.

 

•                  Processing new hires

•                  Employee terminations

•                  Time capture process which is currently on Cendant’s online
system (Mytime)

•                  Time needs to be submitted on Mytime or through timesheets if
a change is required

•                  Processing payroll checks/direct deposits

•                  Manual checks

•                  Providing necessary interface to GL

•                  Ensuring benefits deductions are carried out

•                  Interfacing with 3rd party benefit providers

•                  Interfacing with originating bank for direct deposit payments

•                  Processing check reconciliation files

•                  **Positive pay return resolution for check processing

•                  Payroll distribution services – checks/advices

•                  Garnishment processing

•                  Unclaimed wage processing

•                  Cash transfer processing

•                  Special Off Cycle Payroll Runs for Quarter End Adjustments

 

--------------------------------------------------------------------------------

**Cendant absolves itself of any liability associated with misrepresentations of
employees and fraudulent check processing at banking institutions.

 

1

--------------------------------------------------------------------------------


 

Tax Filing

 

•                  Periodic tax depository requirements

•                  File Quarterly and Annual Federal, State and local tax
returns

•                  File Quarterly and Annual Federal and State unemployment
returns.

•                  Process Federal, State, Local and Unemployment Amended
Returns

•                  Provide W-2 Processing Services

•                  Provide W-2C Processing Services

 

All filings will be done as required by regulatory agencies.  We will provide
filing services as appropriate beyond the transition date to meet those
requirements.

 

Fees and Payment Terms:

 

A.  Fees are as follows through 12/31/04:

 

• Payroll processing fee - $3.00 per employee per pay

• Manual check fee - $25 per manual check

 

B.  Cendant will charge a $25,000 Management Services Fee to cover management
services and overhead in the transition of the payroll process.  Payroll, with
Systems support team, will be responsible for executing the transition to an
outside vendor and will provide basic employee data in Cendant’s system format
to the transitioning vendor.  In addition, any onetime costs incurred associated
with the change in ownership will be billed separately.

 

C.  Any additional items not addressed above will be billed at time and
materials at $50 per hour for payroll support and $150 hour for Systems support.

 

Payment is due to Cendant for the gross payroll, employer taxes and employer
benefits less imputed income, if any, via wire transfer on the date payroll is
distributed to the employees of Jackson Hewitt.  The processing fees will be
billed monthly by Cendant Corporate.

 

Notifications:

 

•                  Cendant Payroll will notify Federal and State agencies of
change in ownership for garnishment processing.

•                  Cendant Payroll will notify Federal, State, Local and
Unemployment authorities of change in ownership.

 

2

--------------------------------------------------------------------------------


 

Term:

 

Term of services will be through December 31, 2004 commencing with the effective
date. If services are required beyond this date, this agreement will need to be
renegotiated.

 

Early Termination Rights:

 

Jackson Hewitt may terminate the service with 30 days written notice.

 

Service Level Standards:

 

Each party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
party hereafter applies in its own business; and (ii) comply in all material
respects with all laws, regulations and orders applicable to the conduct of the
Services in question.

 

3

--------------------------------------------------------------------------------


 

Exhibit A-11

 

Information Technology and Telecommunications

 

Mainframe Processing Fees

 

Parties Involved:

 

Cendant Operations, Inc – IT, IBM (as service provider) and Jackson Hewitt Tax
Services Inc.

 

Services to be provided:

 

Jackson Hewitt Tax Services Inc. (“Jackson Hewitt” or “JH”) mainframe
applications consist of GEAC, accounts receivable (“A/R”) and general ledger
(“G/L”) (G/L used only for maintenance of chart of accounts), and JH’s
proprietary JAX System (Franchise billing system).  These applications run on
mainframes located in Cendant’s Denver data center and are primarily supported
by Cendant’s third party outsourcer and data center manager, IBM, under an
Information Technology Services Agreement, dated November 1, 2001, (“ITSA”). 
Operations support services are provided to Cendant and various Cendant
affiliates and business units (including JH) on a 24 X 7 basis by IBM in
accordance with the terms and conditions of the ITSA between IBM and Cendant. 
In addition to these services, the corporate applications group within Cendant
IT provides support of these applications.  These services include production,
security, user and other applications support as required.   The application
support services are described below under Application Support Services.

 

In the event that these services will continue to be provided by Cendant and/or
IBM to Jackson Hewitt, Jackson Hewitt will be responsible for abiding by (a)
Cendant’s policies and procedures relating to information and technology
services, (b) the confidentiality agreements, information protection and
security requirements, and other applicable provisions contained in the ITSA and
in other applicable agreements between Cendant and its third party licensors
and/or service providers, and (c) any separate information technology services
agreements entered into between Jackson Hewitt and Cendant relating to such
services.

 

Fees and Payment Terms:

 

The mainframe that these applications reside on is shared by a variety of
Cendant affiliates and business units (including JH) and, as such, the costs
associated with its operation are shared among the participating affiliates and
units.  These costs include mainframe usage fees, software and other direct
charges.  The cost sharing mechanism is based on the actual utilization of
mainframe resources and, as such, will vary from time to time based on the usage
by the participating affiliates and units.  The current mainframe cost that has
been budgeted for Jackson Hewitt based on previous usage is approximately
$200,867 per annum.

 

1

--------------------------------------------------------------------------------


 

These charges will be adjusted by Cendant going forward based on JH’s actual
usage or other appropriate allocation of mainframe resources.  Invoices will be
provided by Cendant to JH on a monthly basis and payments will be due from JH
within 30 days net.

 

General Service Level Standards:

 

Service levels will be provided to JH by Cendant and/or IBM in accordance with
the terms and conditions of the ITSA and the associated prevailing suite of
services (including any applicable service levels to the extent reasonable and
practicable (“SLA’s”)).  During JH’s critical operational periods (January 20th
through February 28th, and April 1st through April 15th of each contract year),
the parties acknowledge that increases to the applicable services set forth in
the existing ITSA and associated SLA’s may be necessary to process JH’s
additional volume. Cendant and/or IBM will use reasonable efforts to provide the
following services during the aforementioned critical periods, provided that
these items can be validated and confirmed by Cendant’s ETOS group (“ETOS”):

 

1.               Issues affecting JH production and staging environments in the
Denver data center will be classified as “severity one” tickets (a defined in
the ITSA) at time of receipt.

2.               JH severity one tickets will be processed on an expedited basis
and given the highest level of priority possible by the IBM Operations Center
group in Denver, without troubleshooting by members of IBM’s Toronto Help Desk.

3.               IBM will troubleshoot problematic servers offline.

4.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues. These calls will include: JH and
IBM Service Delivery Manager (SDM) and Relationship Manager (RM).

5.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services,
timing of outages and change management. JH will be given the highest level of
consideration to accommodate timing of outages and change management so as to
minimize or eliminate impacts during the aforementioned critical periods. When
possible, reasonable efforts will be made by the parties to conduct the
aforementioned activities during non-peak hours/season.

6.               IBM, ETOS and Cendant Telecom efforts will be conducted
concurrently, when possible.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04. Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned mainframe systems. Relative to any and all consent or additional
license fees that may be required by Cendant’s third party vendors/licensors to
allow Cendant/IBM to process data on behalf of JH, such fees will be payable by
JH. Nevertheless, Cendant will use reasonable efforts to minimize this
liability.

 

Disaster recovery will be provided by Cendant and/or IBM (or by any other third
party disaster services provider engaged by Cendant), to the extent subscribed
to in writing by JH, and in accordance with Cendant’s final disaster recovery
services agreement(s) with IBM

 

2

--------------------------------------------------------------------------------


 

and/or such other third party service provider.  Such subscription will be paid
for by JH in accordance with rates associated with the appropriate service,
including all IBM, CD Telecom and Cendant direct costs.

 

Term:

 

JH will be supported in a manner consistent with the levels of support that it
currently receives from Cendant for 2 (two) calendar years (or any other period
agreed to by the parties) from date of divestiture, subject to any restrictions,
consents, or other provisions set forth in applicable agreements between Cendant
and its third party licensors and/or service providers. This support arrangement
and the other agreements set forth herein will be confirmed in a written
information technology services agreement by and between JH and Cendant. 
Notwithstanding any other termination rights that may exist (and unless
otherwise agreed to in writing between the parties), at JH’s discretion, this
arrangement and the agreements set forth herein can be terminated upon a 90-day
notification to Cendant. At this time, JH will be responsible for the repayment
of any unamortized hardware service charges specific to JH’s mainframe
environment, as well as for any unpaid actual costs incurred by Cendant with
respect to the services described herein and any associated transition services.

 

Notes:

 

Any costs associated with obtaining consents from Cendant’s third party
vendors/licensors will be borne by Jackson Hewitt. In the event that, after JH’s
divestiture, JH wishes to negotiate an independent agreement with any of
Cendant’s third party vendors/licensors with respect to any of the products
provided by Cendant to JH as part of the services described herein, Cendant will
use reasonable efforts, on a case-by-case basis, to assist JH in its
negotiations with such vendors/licensors so as to allow JH, to the extent
possible, and reasonable to participate in Cendant’s pre-existing agreements
and/or discounts with such vendors/licensors.

 

For information purposes, the discounts on the vendors that are currently
utilized by Jackson Hewitt under Cendant’s aegis are:

 

Oracle:

 

50% on all products; can ramp up as high as 80% for large initiatives

Hyperion:

 

45% on all products

GEAC:

 

Information not available at this time

 

Many of Cendant’s agreements with its third party vendors/licensors allow
Cendant to process work and data on behalf of its affiliated entities,
franchisees, and businesses and, in some limited circumstances, on behalf of
Cendant’s divested entities. Many of Cendant’s agreements also allow Cendant’s
third party service providers (such as IBM) to use software licensed by Cendant
to process work or data on Cendant’s behalf (such as in the case of the ITSA). 
None of Cendant’s third party arrangements allow Cendant to act in the capacity
of or similar to a Service Bureau for any unaffiliated third parties or divested
entities.  Therefore, the parties hereby acknowledge and agree that Cendant may
encounter certain problems or obstacles that are beyond Cendant’s reasonable
control with respect to any third party

 

3

--------------------------------------------------------------------------------


 

vendor/licensor agreements related to Cendant’s or IBM’s provision of the
services described herein, which problems or obstacles could prevent or minimize
Cendant’s ability to perform such services. Notwithstanding, Cendant will use
reasonable efforts to mitigate such problems or obstacles.

 

JH will be required to obtain all necessary licenses and consents from its third
party software providers (i.e. Marimba and Cognos Report Net) relating to any
software licensed by JH and provided to Cendant in order for Cendant to process
JH’s business/operations.

 

Client Server Services

 

Parties Involved:

 

Cendant Operations, Inc. - IT, IBM (as service provider) and Jackson Hewitt Tax
Services Inc.

 

Services:

 

Support of various servers located in Cendant’s Denver Data Center and used to
process JH’s business.  Services include server operating system management and
monitoring; hardware/software configuration & deployment; web services
management & reporting; network connectivity administration and monitoring;
performance management; capacity management; production control services;
third-party software distribution and management; security administration;
problem and change administration; backup & recovery services.  IBM currently
provides these services in accordance with the terms and conditions of the ITSA
between IBM and Cendant.

 

In the event that these services will continue to be provided to be provided by
Cendant and/or IBM to Jackson Hewitt, Jackson Hewitt will be responsible for
abiding by (a) Cendant’s policies and procedures relating to information and
technology services, (b) the confidentiality agreements, information protection
and security requirements, and other applicable provisions contained in the ITSA
and in other applicable agreements between Cendant and its third party licensors
and/or service providers, and (c) any separate information technology services
agreements entered into between Jackson Hewitt and Cendant relating to such
services.

 

Fees and Payment Terms:

 

The following is a summary of JH’s current and budgeted service fees on a
monthly and annual basis with respect to the aforementioned services:

 

4

--------------------------------------------------------------------------------


 

 

 

January 2004 Actual

 

 

 

 

 

Units

 

Cost per Unit

 

Cost per
Month

 

Annual
Units

 

Annual Fee

 

Budget

 

Units

 

Annual Fee

Service Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

High System Availability-Type I

 

9.3

 

1,989.01

 

$

18,498

 

112

 

$

221,974

 

152

 

$

302,330

 

High Data Availability-Type II

 

4

 

1,261.14

 

5,045

 

48

 

60,535

 

36

 

45,401

 

General Availability-Type III

 

1

 

1,188.87

 

1,189

 

12

 

14,266

 

12

 

14,266

 

Allocated Disk Storage-GB

 

1,191

 

2.60

 

3,097

 

14,292

 

37,159

 

5,508

 

14,321

 

SRM Software

 

14.3

 

30.00

 

429

 

172

 

5,148

 

181

 

5,430

 

# of GB of allocated Bandwidth

 

2.2

 

1,100.00

 

2,431

 

27

 

29,172

 

28

 

30,631

 

Mapquest

 

 

 

 

 

826

 

 

 

9,912

 

 

 

4,200

 

Total Service fees

 

 

 

 

 

31,514

 

 

 

378,166

 

 

 

416,579

 

Other charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hardware Leases

 

 

 

 

 

2,709

 

 

 

32,505

 

—

 

32,525

 

Software Maintenance

 

 

 

 

 

3,993

 

 

 

47,914

 

—

 

33,600

 

Hardware Service Charges

 

 

 

 

 

5,871

 

 

 

70,448

 

—

 

13,695

 

Software License Depreciation

 

 

 

 

 

3,246

 

 

 

38,954

 

—

 

21,000

 

Other Direct Charges

 

 

 

 

 

452

 

 

 

5,425

 

—

 

11,400

 

Total Other Charges

 

 

 

 

 

16,271

 

 

 

195,246

 

 

 

112,220

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Client Server Costs

 

 

 

 

 

47,784

 

 

 

573,412

 

 

 

528,799

 

 

These fees include the IBM-associated services fees under the ITSA, as well as
any shared infrastructure costs.  Additional services can be added at JH’s
reasonable request and will be billed based on the usage fees noted above as
well as any incremental costs, including software license fees, maintenance,
hardware service fees and time & material charges.  Additional fees may also
include maintenance fees associated with servers that are not refreshed at the
end of 36 months of applicable server life.  Cendant is the licensor of record
for all software licenses associated with the aforementioned services, with the
exception of the Marimba and Cognos Report Net product(s).  The costs to
transfer or assign those licenses to (or to use the software to process work and
data on behalf of) Jackson Hewitt will need to be negotiated between the
parties, provided that there are no third party restrictions or limitations on
such transfers, assignments or use.  In addition, a determination will need to
be made if any third party software consent fees will apply in order to
transfer, assign and/or use such licenses/software to or on behalf of Jackson
Hewitt.  Invoices will be provided by Cendant to JH on a monthly basis and
payments will be due from JH within 30 days net.

 

JH will be required to obtain all necessary licenses and consents from its third
party software providers (i.e. Marimba and Cognos Report Net) relating to any
software licensed by JH and provided to Cendant in order for Cendant to process
JH’s business/operations.

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant and/or IBM in accordance with
the terms and conditions of the ITSA and the associated prevailing suite of
services (including any applicable service levels to the extent reasonable and
practicable (“SLA’s”).  During JH’s critical operational periods (January 20th
through February 28th, and April 1st through April 15th of each contract year),
the parties acknowledge that increases to the applicable services set forth in
the existing ITSA and associated SLA’s may be necessary to process JH’s
additional volume.  Cendant and/or IBM will use reasonable efforts to provide
the following services during the aforementioned critical periods, provided that
these items can be validated and confirmed by ETOS:

 

5

--------------------------------------------------------------------------------


 

1.               Issues affecting JH production and staging environments in the
Denver data center will be classified as “severity one” tickets (as defined in
the ITSA) at time of receipt.

2.               JH severity one tickets will be processed on an expedited basis
and given the highest level of priority possible by the IBM Operations Center
group in Denver, without troubleshooting by members of IBM’s Toronto Help Desk.

3.               IBM will troubleshoot problematic servers offline.

4.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues. These calls will include: JH and
IBM Service Delivery Manager (SDM) and Relationship Manager (RM).

5.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services,
timing of outages and change management.  JH will be given the highest level of
consideration to accommodate timing of outages and change management so as to
minimize or eliminate impacts during the aforementioned critical periods.  When
possible, reasonable efforts will be made by the parties to conduct the
aforementioned activities during non-peak hours/season.

6.               IBM, ETOS and Cendant Telecom efforts will be conducted
concurrently, when possible.

7.               Cendant will continue to provide JH with root access and
administrator rights to the servers and systems used in the Denver data center
by Cendant and/or IBM to process JH’s work and data, which root access and
rights will be consistent with those currently being provided to JH, provided
that JH complies with Cendant’s policies and procedures regarding information
protection, systems/data security, access, privacy and confidential information.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.  Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned client server systems. Relative to any and all consent or
additional license fees that may be required by Cendant’s third party
vendors/licensors to allow Cendant/IBM to process data on behalf of JH, such
fees will be payable by JH.  Nevertheless, Cendant will use reasonable efforts
to minimize this liability.

 

Disaster recovery will be provided by Cendant and/or IBM (or by any other third
party disaster services provider engaged by Cendant), as subscribed to in
writing by JH, and in accordance with Cendant’s final disaster recovery services
agreement(s) with IBM and/or such other third party service provider.  Such
subscription will be paid for by JH in accordance with rates associated with the
appropriate service, including all IBM, CD Telecom and Cendant direct costs.

 

Term:

 

JH will be supported in a manner consistent with the levels of support that it
currently receives from Cendant for 2 (two) calendar years (or any other period
agreed to by the parties)

 

6

--------------------------------------------------------------------------------


 

from date of divestiture, subject to any restrictions, consents, or other
provisions set forth in applicable agreements between Cendant and its third
party licensors and/or service providers.  This support arrangement and the
other agreements set forth herein will be confirmed in a written information
technology services agreement by and between JH and Cendant.  Notwithstanding
any other termination rights that may exist (and unless otherwise agreed to in
writing between the parties), at JH’s discretion, this arrangement and the
agreements set forth herein can be terminated upon a 90-day notification to
Cendant.  At this time, JH will be responsible for the repayment of any
unamortized hardware service charges specific to JH’s client server environment,
as well as for any unpaid actual costs incurred by Cendant with respect to the
services described herein and any associated transition services.

 

Notes:

 

1.               Cendant will provide to JH a current list of servers and web
sites currently used to process JH’s work and data.

2.               JH currently uses and/or has access to Oracle G/L financial
systems software.  Currently Oracle financial systems costs are being borne by
Cendant.  The costs/fees associated with JH’s continued use of or access to
Oracle will need to be negotiated between the parties (subject to any
restrictions or limitations in Cendant’s license agreement(s) with Oracle) and
are not included in the above fees/charges.

3.               The costs associated with JH’s continued use of or access
Oracle A/P software (subject to any restrictions or limitations in Cendant’s
license agreement(s) with Oracle) are included in the corporate shared services
fees.

 

Desktop Support

 

Parties Involved:

 

Cendant Operations, Inc. - IT, IBM (as service provider) and Jackson Hewitt Tax
Services Inc.

 

Services:

 

Support for the desktop, laptop and printer systems utilized by Jackson Hewitt
end user personnel.  Services include desktop/laptop/printer system build and
deployment, hardware asset management, software license administration,
install/move/add/change support for hardware and software components, software
patch management, virus protection services, local area network connectivity and
printer hardware/software support.

 

In the event that these services will continue to be provided by Cendant and/or
IBM to Jackson Hewitt, Jackson Hewitt will be responsible for abiding by (a)
Cendant’s policies and procedures relating to information and technology
services, (b) the confidentiality agreements, information protection and
security requirements, and other applicable provisions contained in the ITSA and
in other applicable agreements between Cendant and its third party licensors
and/or service providers, and (c) any separate information technology

 

7

--------------------------------------------------------------------------------


 

services agreements entered into between Jackson Hewitt and Cendant relating to
such services.

 

Fees and Payment Terms:

 

The following is a summary of JH’s current and budgeted service fees on a
monthly and annual basis for the aforementioned services:

 

 

 

January 2004 Actual

 

Budget

 

 

 

Units

 

Cost per
Unit

 

Cost per
Month

 

Annual
Units

 

Annual Fee

 

Annual
Units

 

Annual Fee

 

Service Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Desktops

 

65

 

64

 

$

4,178

 

780

 

$

50,138

 

840

 

$

54,018

 

Laptops

 

34

 

57

 

1,927

 

408

 

23,130

 

396

 

22,424

 

Printers

 

48

 

17

 

839

 

576

 

10,068

 

588

 

10,278

 

IMACS

 

7

 

104

 

728

 

84

 

8,736

 

113

 

11,731

 

Microsoft License Charges

 

99

 

22

 

2,138

 

1,188

 

25,661

 

1,236

 

26,698

 

Total Service Fees

 

 

 

 

 

9,811

 

 

 

117,733

 

 

 

125,148

 

 

Invoices will be provided by Cendant to JH on a monthly basis and payments will
be due from JH within 30 days net.

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant and/or IBM in accordance with
the terms and conditions of the ITSA and the associated prevailing suite of
services (including any applicable service levels to the extent reasonable and
practicable (“SLA’s”)).  During JH’s critical operational periods (January 20th
through February 28th, and April 1st through April 15th of each contract year),
the parties acknowledge that increases to the applicable services set forth in
the existing ITSA and associated SLA’s may be necessary to process JH’s
additional volume.  Cendant and/or IBM will use reasonable efforts to provide
the following services during the aforementioned critical periods, provided that
these items can be validated and confirmed by ETOS:

 

1.               Issues affecting JH production and staging environments in the
Denver data center will be classified as “severity one” tickets (as defined in
the ITSA) at time of receipt.

2.               JH severity one tickets will be processed on an expedited basis
and given the highest level of priority possible by the IBM Operations Center
group in Denver, without troubleshooting by members of IBM’s Toronto Help Desk.

3.               IBM will troubleshoot problematic servers offline.

4.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues. These calls will include: JH and
IBM Service Delivery Manager (SDM) and Relationship Manager (RM).

5.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with

 

8

--------------------------------------------------------------------------------


 

high priority (in parallel with other high-priority Cendant affiliates or
business units) on restoration of services, timing of outages and change
management.  JH will be given the highest level of consideration to accommodate
timing of outages and change management so as to minimize or eliminate impacts
during the aforementioned critical periods.  When possible, reasonable efforts
will be made by the parties to conduct the aforementioned activitiesduring
non-peak hours/season.

6.               IBM, ETOS and Cendant Telecom efforts will be conducted
concurrently, when possible.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.  Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned desktop support.  Relative to any and all consent or additional
license fees that may be required by Cendant’s third party vendors/licensors to
allow Cendant/IBM to process data on behalf of JH, such fees will be payable by
JH. Nevertheless, Cendant will use reasonable efforts to minimize this
liability.

 

Term:

 

JH will be supported in a manner consistent with the levels of support that it
currently received from Cendant for 2 (two) calendar years (or any other period
agreed to by the parties) from date of divestiture subject to any restrictions,
consents, or other provisions set forth in applicable agreements between Cendant
and its third party licensors and/or service providers.  This support
arrangement and the other agreements set forth herein will be confirmed in a
written information technology services agreement by and between JH and
Cendant.  Notwithstanding any other termination rights that may exist (and
unless otherwise agreed to in writing between the parties), at JH’s discretion,
this arrangement and the agreements set forth herein can be terminated upon a
90-day notification to Cendant.  At this time, JH will be responsible for the
repayment of any unamortized hardware service charges specific to JH’s desktop
support, as well as for any unpaid actual costs incurred by Cendant with respect
to the services described herein and any associated transition services.

 

Help Desk

 

Parties Involved:

 

Cendant Operations, Inc. – IT, IBM (as service provider) and Jackson Hewitt Tax
Services Inc.

 

Services:

 

Support for calls to the help desk from users of the desktop and server
environments that support the Jackson Hewitt environment.  Help Desk services
include opening of incident tickets for all calls, password reset services,
problem resolution of desktop issues where possible, documentation of incident
information, transfer of tickets to responsible support

 

9

--------------------------------------------------------------------------------


 

organizations, administration of self-help tools and knowledge management
database, call trend reporting and call automation tool support.

 

In the event that these services will continue to be provided by Cendant and/or
IBM to Jackson Hewitt, Jackson Hewitt will be responsible for abiding by (a)
Cendant’s policies and procedures relating to information and technology
services, (b) the confidentiality agreements, information protection and
security requirements, and other applicable provisions contained in the ITSA and
in other applicable agreements between Cendant and its third party licensors
and/or service providers, and (c) any separate information technology services
agreements entered into between Jackson Hewitt and Cendant relating to such
services.

 

10

--------------------------------------------------------------------------------


 

Fees and Payment Terms:

 

The following is a summary of JH’s actual and budgeted service fees on a monthly
and annual basis with respect to the aforementioned services:

 

 

 

January 2004 Actual

 

Budget

 

 

 

Units

 

Cost per
Unit

 

Cost per
Month

 

Annual
Units

 

Annual Fee

 

Annual
Units

 

Annual Fee

 

Service Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Help Desk Contacts

 

9

 

18.18

 

$

164

 

108

 

$

1,963

 

95

 

$

1,727

 

 

Invoices will be provided by Cendant to JH on a monthly basis and payments will
be due from JH within 30 days net.

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant and/or IBM in accordance with
the terms and conditions of the ITSA and the associated prevailing suite of
services (including any applicable service levels to the extent reasonable and
practicable (“SLA’s”)).  During JH’s critical operational periods (January 20th
through February 28th, and April 1st through April 15th of each contract year),
the parties acknowledge that increases to the applicable services set forth in
the existing ITSA and associated SLA’s, may be necessary to process JH’s
additional volume. Cendant and/or IBM will use reasonable efforts to provide the
following services during the aforementioned critical periods, provided that
these items can be validated and confirmed by ETOS:

 

1.               Issues affecting JH production and staging environments in the
Denver data center will be classified as “severity one” tickets (as defined in
the ITSA) at time of receipt.

2.               JH severity one tickets will be processed on an expedited basis
and given the highest level of priority possible by the Net Ops group in Denver,
without troubleshooting by members of IBM’s Toronto Help Desk.

3.               IBM will troubleshoot problematic servers offline.

4.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues. These calls will include: JH and
IBM Service Delivery Manager (SDM) and Relationship Manager (RM).

5.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services,
timing of outages and change management.  JH will be given the highest level of
consideration to accommodate timing of outages and change management so as to
minimize or eliminate impacts during the aforementioned critical periods.  When
possible, reasonable efforts will be made by the parties to conduct the
aforementioned activities during non-peak hours/season.

6.               IBM, ETOS and Cendant Telecom efforts will be conducted
concurrently, when possible.

 

11

--------------------------------------------------------------------------------


 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.  Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned help desk support.  Relative to any and all consent or additional
license fees that may be required by Cendant’s third party vendors/licensors to
allow Cendant/IBM to process data on behalf of JH, such fees will be payable by
JH.  Nevertheless, Cendant will use reasonable efforts to minimize this
liability.

 

Term:

 

JH will be supported in a manner consistent with the levels of support that it
currently receives from Cendant for 2 (two) calendar years (or any other period
agreed to by the parties) from date of divestiture, subject to any restrictions,
consents, or other provisions set forth in applicable agreements between Cendant
and its third party licensors and/or service providers.  This support
arrangement and the other agreements set forth herein will be confirmed in a
written information technology services agreement by and between JH and
Cendant.  Notwithstanding any other termination rights that may exist (and
unless otherwise agreed to in writing between the parties), at JH’s discretion,
this arrangement and the agreements set forth herein can be terminated upon a
90-day notification to Cendant.  At this time, JH will be responsible for the
repayment of any unamortized hardware service charges specific to JH’s help desk
support, as well as for any unpaid actual costs incurred by Cendant with respect
to the services described herein and any associated transition services.

 

Executive Help Desk

 

Parties Involved:

 

Cendant Operations, Inc. – IT and Jackson Hewitt Tax Services Inc.

 

Services:

 

Support for the desktop, laptop and printer systems utilized by Jackson Hewitt
senior executives (SVP and above).  Services include desktop/laptop/printer
system build and deployment, hardware asset management, software license
administration, install/move/add/change support for hardware and software
components, software patch management, virus protection services, local area
network connectivity and printer hardware/software support.

 

In the event that these services will continue to be provided by Cendant to
Jackson Hewitt, Jackson Hewitt will be responsible for abiding by (a) Cendant’s
policies and procedures relating to information and technology services, (b) the
confidentiality agreements, information protection and security requirements,
and other applicable provisions contained in the ITSA and in other applicable
agreements between Cendant and its third party licensors and/or service
providers, and (c) any separate information technology services agreements
entered into between Jackson Hewitt and Cendant relating to such services.

 

12

--------------------------------------------------------------------------------


 

Fees and Payment Terms:

 

These services will be based on a per-executive charge developed by dividing the
total cost center expenses incurred by the group delivering this service by the
number of executives serviced.  Currently, this is estimated at $300 per
executive, per month for JH; aggregating $3,600 per executive per year.  These
charges will be adjusted by Cendant going forward based on JH’s actual usage of
executive help desk resources.  Invoices will be provided by Cendant to JH on a
monthly basis and payments will be due from JH within 30 days net.

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant in accordance with Cendant
standard terms and conditions for these types of services and associated
prevailing suite of services currently offered to JH.  During JH’s critical
operational periods (January 20th through February 28th, and April 1st through
April 15th of each contract year), the parties acknowledge that increases to
applicable services set forth in the existing ITSA and associated SLA’s may be
necessary to process JH’s additional volume. Cendant will use reasonable efforts
to provide the following services during the aforementioned critical periods,
provided that these items can be validated and confirmed by ETOS:

 

1.               Issues affecting JH production and staging environments in the
Denver data center will be classified as severity one tickets at time of
receipt.

2.               Calls will be held as reasonable necessary to review problems
and critical issues.

3.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.  Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned executive help desk support. Relative to any and all consent or
additional license fees that may be required by Cendant’s third party
vendors/licensors to allow Cendant to process data on behalf of JH, such fees
will be payable by JH.  Nevertheless, Cendant will use reasonable efforts to
minimize this liability.

 

13

--------------------------------------------------------------------------------


 

Term: 

 

JH will be supported in a manner consistent with the levels of support that it
currently receives from Cendant for 2 (two) calendar years (or any other period
agreed to by the parties) from date of divestiture, subject to any restrictions,
consents, or other provisions set forth in applicable agreements between Cendant
and its third party licensors and/or service providers.  This support
arrangement and the other agreements set forth herein will be confirmed in a
written information technology services agreement by and between JH and
Cendant.  Notwithstanding any other termination rights that may exist (and
unless otherwise agreed to in writing between the parties), at JH’s discretion,
this agreement can be terminated upon a 90-day notification to Cendant.  At this
time, JH will be responsible for the repayment of any unamortized hardware
service charges specific to JH’s executive help desk support, as well as for any
unpaid actual costs incurred by Cendant with respect to the services described
herein and any associated transition services.  Notwithstanding the term
mentioned herein, the services will be provided only for period that JH is
physically located at the 7 Sylvan facility.

 

Application Support Services

 

Parties Involved:

 

Cendant Operations, Inc. – IT, IBM (as service provider) and Jackson Hewitt Tax
Services Inc.

 

Services:

 

Jackson Hewitt mainframe applications consist of GEAC, A/R and G/L software
products/licenses (G/L used only for maintenance of chart of accounts, and the
JAX System (Franchise billing system)).  These applications run on mainframes
located in Cendant’s Denver data center and are supported primarily by IBM
pursuant to the ITSA.  Operations support services are provided to Cendant and
various Cendant affiliates and business units (including JH) on a 7x24 basis by
IBM in accordance with the ITSA.

 

14

--------------------------------------------------------------------------------


 

Fees and Payment Terms:

 

The actual and budgeted corporate applications charges to JH for 2004 in support
of the mainframe applications noted above are as follows:

 

 

 

January 2004 Actual

 

Budget

 

2004 Projects

 

Units

 

Cost per
Unit

 

Cost per
Month

 

Annual
Fee

 

Annual
Fee

 

2004 Reserve for Unplanned Projects

 

16.00

 

80.00

 

$

1,280

 

$

15,360

 

$

33,600

 

GEAC New Corporation Set up

 

 

 

 

 

—

 

$

0

 

$

8,000

 

JAX New Corporation Set up

 

 

 

 

 

—

 

$

0

 

$

10,500

 

Security Support GEAC

 

3.00

 

80.00

 

240.00

 

$

2,880

 

$

1,600

 

TSA Oracle Analysis

 

 

 

 

 

—

 

$

0

 

$

7,875

 

AR - Production Support

 

36.25

 

80.00

 

2,900.00

 

$

34,800

 

$

24,000

 

AR - User Support

 

25.75

 

80.00

 

2,060.00

 

$

24,720

 

$

16,000

 

JAX - Production Support

 

19.00

 

105.00

 

1,995.00

 

$

23,940

 

$

42,000

 

JAX - User Support

 

10.50

 

105.00

 

1,102.50

 

$

13,230

 

$

21,000

 

Mapquest Production Support

 

 

 

 

 

—

 

$

0

 

$

4,200

 

Grand Total

 

 

 

 

 

9,578

 

114,930

 

168,775

 

 

Corporate applications charges are based on the actual amount of hours used to
provide these services.  As such, they vary and may be adjusted accordingly by
Cendant going forward based on actual use of these services by Jackson Hewitt. 
Invoices will be provided by Cendant to JH on a monthly basis and payments will
be due from JH within 30 days net.

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant and/or IBM in accordance with
the terms and conditions of the ITSA and the associated prevailing suite of
services (including any applicable service levels to the extent reasonable and
practicable (“SLA’s”)).  During JH’s critical operational periods (January 20th
through February 28th, and April 1st through April 15th of each contract year),
the parties acknowledge that increases to applicable services set forth in the
existing ITSA and associated SLA’s may be necessary to process JH’s additional
volume. Cendant and/or IBM will use reasonable efforts to provide the following
services during the aforementioned critical periods, provided that these items
can be validated and confirmed by ETOS:

 

1.               Issues affecting JH production and staging environments in the
Denver data center will be classified as “severity one” tickets (as defined in
the ITSA) at time of receipt.

2.               JH severity one tickets will be processed on an expedited basis
and given the highest level of priority possible by the Net Ops group in Denver,
without troubleshooting by members of IBM’s Toronto Help Desk.

3.               IBM will troubleshoot problematic servers offline.

 

15

--------------------------------------------------------------------------------


 

4.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues. These calls will include: JH and
IBM,  Service Delivery Manager (SDM) and Relationship Manager (RM).

5.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services,
timing of outage sand change management.  JH will be given the highest level of
consideration to accommodate timing of outages and change management so as to
minimize or eliminate impacts during the aforementioned critical periods. When
possible, reasonable efforts will be made by the parties to conduct activities,
including but not limited to systems administration, software patches/updates,
hardware maintenance/upgrades that may be required during non-peak hours/season.

6.               IBM, ETOS and Cendant Telecom efforts will be conducted
concurrently, when possible.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.   Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned application support.  Relative to any and all consent or
additional license fees that may be required by Cendant’s third party
vendors/licensors to allow Cendant/IBM to process data on behalf of JH, such
fees will be payable by JH. Nevertheless, Cendant will use reasonable efforts to
minimize this liability.

 

Term:

 

JH will be supported in a manner consistent with the levels of support that it
currently received from Cendant for 2 (two) calendar years (or any other period
agreed to by the parties) from date of divestiture, subject to any restrictions,
consents, or other provisions set forth in applicable agreements between Cendant
and its third party licensors and/or service providers.  This support
arrangement and the other agreements set forth herein will be confirmed in a
written information technology services agreement by and between JH and
Cendant.  Notwithstanding any other termination rights that may exist (and
unless otherwise agreed to in writing between the parties), at JH’s discretion,
this arrangement and the agreements set forth herein can be terminated upon a
90-day notification to Cendant.  At this time, JH will be responsible for the
repayment of any unamortized hardware service charges specific to JH’s
application support, as well as for any unpaid actual costs incurred by Cendant
with respect to the services described herein and any associated transition
services.

 

Telecommunications - Data Services

 

Parties Involved:

 

Cendant Operations, Inc. - Telecom and Jackson Hewitt Tax Services Inc.

 

16

--------------------------------------------------------------------------------


 

Services:

 

Wide Area Network (“WAN”) and Internet Access services, including network
design, implementation, network moves, adds, changes, and complete pro-active
7x24 management.  Additional management support includes network performance
analysis & reporting, capacity planning, change management, network security,
operational reporting, domain name registration, financial management of all
network services, vendor management, and contract management.

 

The current baseline of managed WAN connections is as follows:

 

•                  8 T1.5 Circuits, Private Line

•                  2 56k Frame Relay Circuits

•                  4 POTS Lines / Out of Band Management

•                  Internet Access to Denver Data Center via dual OC-3s

 

Fees and Payment Terms:

 

The fees/charges associated with the aforementioned services are negotiated
between Cendant and third party providers annually based upon prevailing market
rates for both time and equipment.  JH will be charged by the third party
vendors the actual costs incurred by JH directly and by CD Telecom on an as
incurred basis, using the cost methodology consistent with past calculations. 
Invoices will be provided by Cendant to JH on a monthly basis and payments will
be due from JH within 30 days net.

 

The applicable Project Management Rate related to the aforementioned services,
which will be charged by Cendant to JH, shall be as follows:  $78 per hour of
service (unless otherwise agreed to by the parties).

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant in accordance with Cendant’s
“priority one” standard terms and conditions for these types of services and
associated prevailing suite of services currently offered to JH. Currently, the
“priority one” Service Levels supported by Cendant are as follows:

 

Mean Time to Respond:

 

2 Hours

Mean Time to Repair:

 

4 Hours

New Services:

 

45 days

 

During JH’s critical operational periods (January 20th through February 28th,
and April 1st through April 15th of each contract year), the parties acknowledge
that increases to the applicable services may be necessary to process JH’s
additional volume.  Cendant will use reasonable efforts to provide the following
services during the aforementioned critical periods, provided that these items
can be validated and confirmed by CD Telecom:

 

17

--------------------------------------------------------------------------------


 

1.               Telecom issues affecting JH production and staging environments
in the Denver data center will be classified as “priority one” tickets at time
of receipt.

2.               JH priority one tickets will be processed on an expedited basis
in accordance with the above service levels.

3.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues.  These calls will include:  JH and
Cendant Telecom.

3.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services,
timing of outages and change management.  JH will be given the highest level of
consideration to accommodate timing of outages and change management so as to
minimize or eliminate impacts during the aforementioned critical periods.  When
possible, reasonable efforts will be made to conduct change activities during
non-peak hours/season.

4.               ETOS and CD Telecom efforts will be conducted concurrently,
when possible.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.  Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned telecommunications – data support.  Relative to any and all
consent or additional license fees that may be required by Cendant’s third party
vendors/licensors to allow Cendant to process data on behalf of JH, such fees
will be payable by JH.  Nevertheless, Cendant will use reasonable efforts to
minimize this liability.

 

Term:

 

CD Telecom will provide the aforementioned services for a period of 36 months
(or any other period agreed to by the parties) from date of divestiture, with JH
maintaining a right to terminate such services without cause upon 180 days prior
notice of cancellation.  Upon such termination, JH will be responsible for the
repayment of any unamortized hardware service charges specific to JH’s
telecommunications and WAN environment, as well as for any unpaid actual costs
incurred by Cendant with respect to the services described herein and any
associated transition services.  These services and any associated agreements
set forth herein will be confirmed in a written information technology services
agreement by and between JH and Cendant.

 

Note:-

 

The parties shall use good faith efforts to negotiate mutually acceptable terms
and conditions that would also allow JH to utilize the telecom management
services described herein upon relocation of the JH data center from Denver to
another location, subject to any restrictions, consents, or other provisions set
forth in applicable agreements between Cendant and its third party licensors,
service providers and/or telecommunications providers.

 

18

--------------------------------------------------------------------------------


 

Telecommunications - Voice Services

 

Parties Involved:

 

Cendant Operations, Inc. - Telecom and Jackson Hewitt Tax Services Inc.

 

Services:

 

Voice telecom management services, including installation, moves, adds, changes
and deletions of telephone handsets, and voicemail.  This includes support for
voice applications such as call vectoring, call accounting, and Call Management
Software for the Call Center Agents located at 7 Sylvan Way.

 

The current baseline of telecom handsets are 204, with 12 of those handsets
being used in the Call Center environment described above.  These handsets and
the associated PBX and voicemail resources shall be included in the fees/costs
to be negotiated between the parties, as described below.  Any additional
handsets or deletion of handsets beyond a 5% variance in the above numbers would
result in a change in the costs referenced below.

 

In addition, JH will continue to purchase voice services from Cendant’s existing
third party telecommunications arrangements.

 

Fees and Payment Terms:

 

The fees/charges associated with the aforementioned services are negotiated
between Cendant and third party providers annually based upon prevailing market
rates for both time and equipment.  JH will be charged by the third party
vendors the actual costs incurred by JH directly and by CD Telecom on an as
incurred basis, using the cost methodology consistent with past calculations. 
Invoices will be provided by Cendant to JH on a monthly basis and payments will
be due from JH within 30 days net.

 

The applicable Project Management Rate related to the aforementioned services,
which will be charged by Cendant to JH, shall be as follows:  $78 per hour of
service (unless otherwise agreed to by the parties).

 

Service Level Standards:

 

Service levels will be provided to JH by Cendant in accordance with Cendant
standard terms and conditions for these types of services and associated
prevailing suite of services currently offered to JH.  During JH’s critical
operational periods (January 20th through February 28th, and April 1st through
April 15th of each contract year), the parties acknowledge that increases to the
applicable services may be necessary to process JH’s additional volume.  Cendant
will use reasonable efforts to provide the following services during the
aforementioned critical periods, provided that these items can be validated and
confirmed by CD Telecom:

 

19

--------------------------------------------------------------------------------


 

1.               Daily calls (or as otherwise agreed to by the parties) will be
held to review problems and critical issues.  These calls will include JH and CD
Telecom.

2.               When multiple or simultaneous service disruptions occur so as
to adversely affect more than one Cendant affiliate or business unit (including
JH), Cendant will provide JH with high priority (in parallel with other
high-priority Cendant affiliates or business units) on restoration of services,
timing of outages and change management.  JH will be given the highest level of
consideration to accommodate timing of outages and change management so as to
minimize or eliminate impacts during the aforementioned critical periods.  When
possible, reasonable efforts will be made to conduct change activities during
non-peak hours/season.

 

Cendant will identify any unamortized hardware, and remaining hardware service
charges (“HSC”), to JH, that may exist as of 6/30/04.  Thereafter, Cendant must
notify JH (in advance to the extent reasonably possible) of any and all purchase
and acquisition of additional hardware or software associated with the
aforementioned telecommunications-voice support.  Relative to any and all
consent or additional license fees that may be required by Cendant’s third party
vendors/licensors to allow Cendant to process data on behalf of JH, such fees
will be payable by JH.  Nevertheless, Cendant will use reasonable efforts to
minimize this liability.

 

Term:

 

CD Telecom will provide the aforementioned services for a period of 36 months
(or any other period agreed to by the parties) from date of divestiture, with JH
maintaining a right to terminate such services without cause upon 180 days’
prior notice of cancellation.  Upon such termination, JH will be responsible for
the repayment of any unamortized hardware service charges specific to JH’s
telecommunications environment, as well as for any unpaid actual costs incurred
by Cendant with respect to the services described herein and any associated
transition services.  These services and any associated agreements set forth
herein will be confirmed in a written information technology services agreement
by and between JH and Cendant.  Notwithstanding the term mentioned herein, the
telecommunications voice management services will be provided only for period
that JH is physically located at the 7 Sylvan facility.

 

Transition Fees

 

Parties Involved:

 

Cendant Operations, Inc. – IT and Telecom, IBM (as service provider) and Jackson
Hewitt Tax Services Inc.

 

Services:

 

Should Jackson Hewitt decide to terminate without cause any of the services
being provided, as described above, then Cendant and (to the extent possible
under the terms of the ITSA) IBM will provide reasonable assistance to JH in the
relocation and transition of the services

 

20

--------------------------------------------------------------------------------


 

to another JH facility, subject to any restrictions, consents, or other
provisions set forth in applicable agreements between Cendant and its third
party licensors, service providers and/or telecommunications providers.  These
services would need to be negotiated between the parties and would be dependant
on the nature and scope of the services being transitioned.

 

Fees and Payment Terms:

 

The costs associated with the transition services we need to be negotiated
between the parties and would be dependant on the nature and scope of the
services being rendered.  The IBM portion of the transition costs would be
governed by the terms and conditions of the ITSA.  Invoices will be provided by
Cendant to JH on a monthly basis and payments will be due from JH within 30 days
net.

 

Service Level Standards:

 

Service levels will need to be negotiated between the parties.  The parties will
use reasonable efforts to avoid transitions during JH’s critical operational
periods (January 20th through February 28th, and April 1st through April 15th of
each contract year).  In the event that a transition during such critical
periods is unavoidable, the parties acknowledge that Cendant will use reasonable
efforts during such periods to provide the transition services in such a manner
so as to reasonably accommodate any increases to the applicable service levels
that may be necessary as a result of JH’s additional volume.  Cendant and/or IBM
will use reasonable efforts to provide these services during the aforementioned
critical periods, provided that these items can be validated and confirmed by
ETOS

 

Term:

 

To be negotiated by the parties on a case-by-case basis depending upon the
applicable scope and circumstances.

 

Miscellaneous

 

Parties Involved:

 

Cendant Operations Inc. – IT and Telecom, IBM (as service provider) and Jackson
Hewitt Tax Services Inc.

 

Website Services to be provided:

 

Until all of Jackson Hewitt’s HR services are fully transitioned pursuant to the
divestiture documents, Jackson Hewitt needs access to the following internal
Cendant websites:

 

Employee self help (ernie.cendant.com)
Cendant worldwide directory (directory.cendant.com)
P Card management (procard.com/pvs)
Internal Cendant site (cendantintranet.com)

 

21

--------------------------------------------------------------------------------


 

The Answer Place (theanswerplace.cendant.com)
InfoTech (corporate.cendant.com/infotech)
IBM ManageNow
(http://167.210.242.72/managenow/common/bin/files/wcls_co_login.asp)
IBM OrderNow (http://167.210.242.81/ordernow/login/mainLogin.asp)
Cendant University (mylearning.cendant.com)
CD-Telecom Dashboard (jacksonhewitt.cd-telecom.com)
WAN realtime performance reports (http://161.178.118.10/bin/welcome.sh)
Cendant virtual warehouse (http://support.galileo.com/cvw/default.asp)
CyberArc safe (http://www.cendant.com/cyber-ark/)
HR CRD system (https://webcrbms.cendant.com/)
My Time (https://mytime.cendant.com/wfc/logon)
TravelPort (travelport.net)

 

Subject to (a) JH obtaining any and all necessary approvals from the appropriate
Cendant Intellectual Property Legal group(s) and the GiSEC group, and (b)
negotiation of mutually acceptable terms and conditions regarding usage rights,
restrictions, system/data security, information protection and privacy, Cendant
will provide JH with the necessary access to or use of such websites as
reasonably necessary for JH to continue to process its business operations in
accordance with the terms of the divestiture documents.

 

Cendant and JH acknowledge and agree that, prior to the divestiture, Cendant
will have transferred ownership of any Jackson Hewitt proprietary domain names
including:  Jacksonhewitt.com; JHnet.com; jtax.com etc.  Notwithstanding the
foregoing, the parties will need to negotiate mutually acceptable terms and
conditions regarding the administration, technical controls, maintenance and
renewal of these domains, as well as any associated fees/charges that JH will
pay to Cendant.

 

Information Technology Services Agreement; Additional Terms & Conditions:

 

Cendant and JH will enter into an information technology services agreement
pursuant to which Cendant (and its third party service providers, such as IBM)
will provide JH with all the information technology and information systems
services described above and reasonably necessary for JH to administer and
operate its business after the divestiture.  Although the final terms and
conditions related to such agreement will need to be negotiated between the
parties, the parties hereby acknowledge and agree that (to the extent reasonably
possible and unless other wise agreed) the services will be consistent with
those, and shall be subject to the terms and conditions, described above.  In
addition, the parties agree that, at a minimum (and unless otherwise agreed),
the following terms shall be applicable as well:

 

Information Protection, Systems Security/Access & Privacy:

 

JH will be required to comply with Cendant’s policies and procedures regarding
information protection, systems and data security, and privacy, and shall comply
with all applicable privacy laws and regulations.  JH will not tamper with,
compromise, or attempt to circumvent any physical or electronic security or
audit measures employed by Cendant in the

 

22

--------------------------------------------------------------------------------


 

course of Cendant’s business operations, and/or compromise the security of
Cendant’s computer systems and/or networks.  To the extent that Cendant will (i)
perform any of the services via any electronic means (including, but not limited
to, electronic mail, website, and/or the Internet), and/or (ii) provide JH with
access to Cendant’s electronic mail systems, websites, computer systems, and/or
other Internet systems, JH shall implement industry-standard security to protect
Cendant’s computer systems, network devices and/or the data processed thereon
against the risk of penetration by, or exposure to, a third party via any system
or feature utilized by Cendant in performing the services and/or in providing JH
with access to such systems.  Unless otherwise agreed by the parties, any
hardware or software accessed by JH or provided to JH by Cendant in connection
with the services shall remain Cendant’s property and must be surrendered upon
Cendant’s request and/or when the services terminate or expire.

 

Confidential Information:

 

Each party shall at all times keep confidential the other party’s confidential
and proprietary information to which it has access or receives during the course
of the services (“Confidential Information”).  Neither party (without the prior
written consent of the other party) shall use the other party’s Confidential
Information for any purpose other than the performance of services, and will not
disclose any such Confidential Information to any third parties absent the other
party’s prior written consent.  Upon termination or expiration of the services,
each party shall (at the other party’s option) destroy or return to the other
party all materials containing any Confidential Information of the other party.

 

Work Product; Ownership:

 

Unless otherwise agreed to in writing, any and all reports, computer programs,
documentation, specifications, deliverables, products, work product, software,
source code, algorithms, routines, graphics, files, software patches,
enhancements, modifications, blueprints, diagrams, charts, functional
descriptions, photographs, surveys, or other materials, writings, or works of
authorship (and any drafts of the foregoing) created, developed, or prepared by
Cendant, its employees, agents, or subcontractors in the course of performing
the services (collectively, “Work Product”) will be owned (as between Cendant
and JH) solely and exclusively by Cendant, and JH will be deemed to have
expressly disclaimed any and all right, title, or interest therein.  Each party
will retain ownership of any of its pre-existing technology (including any
modifications, enhancements, upgrades thereto) that relates to its own
respective systems.

 

Third Party Consents:

 

Cendant’s ability to provide the hardware, software, and/or services described
herein may be contingent upon Cendant obtaining certain consents from its third
party vendors/licensors/contractors/service providers.  In the event and to the
extent that Cendant obtains such consents, Cendant will pass on to JH (and/or
give JH the benefit of) only those licenses, rights, grants, accesses,
warranties, indemnities, & services that have been obtained by Cendant from (and
authorized by) such third parties.  Cendant will notify JH of any

 

23

--------------------------------------------------------------------------------


 

problems that Cendant may encounter in obtaining such consents.  JH will (in
addition to complying with the provisions set forth herein and in any subsequent
agreement between Cendant and JH) comply with any and all applicable terms,
conditions, and agreements that accompany any such third party hardware,
software or services.

 

Outsourcing; Re-Sourcing; Use of Third Parties:

 

Cendant shall retain the right and flexibility to outsource responsibility for
any of the hardware, software and/or services described herein to its third
party service providers and/or outsourcers (including, but not limited to,
IBM).  In the event that Cendant replaces IBM as its Denver data center
outsourcer (and/or re-sources to another third party provider any of the
services described herein), JH acknowledges and understands that there is no
guarantee that support for or the service levels relating to such hardware,
software, or services will continue in the same manner as described herein,
although Cendant agrees to use reasonable efforts to secure equivalent or
similar support and service levels for JH.  The parties will need to negotiate
specific terms and conditions relating to this issue.

 

Fees and Payment Terms:

 

To be determined by the parties

 

Service Level Standards:

 

To be determined by the parties

 

Term:

 

To be determined by the parties

 

24

--------------------------------------------------------------------------------


 

Exhibit A-12

 

Legal Document Management Systems

 

Parties Involved:

 

Jackson Hewitt Tax Service Inc. (“Jackson Hewitt”)

Cendant Operations, Inc. - Shared Services (“Cendant”)

 

Services:

 

Cendant will provide Jackson Hewitt:

 

•                              Continued and secured access to the Docs-Open and
Cendant Legal Information Portal (“CLIP”) document management systems by Jackson
Hewitt legal personnel to permit document creation, editing and search engine
functionality consistent with such functionalities existing on the date of this
Agreement.

•                              Upon consummation of the initial public offering
of the common stock of Jackson Hewitt Tax Service Inc. (the “IPO”), documents
pertaining to the Jackson Hewitt brand shall be maintained on an independent
server or section of CLIP and protected against viewing and access by all other
than authorized Jackson Hewitt personnel using Cendant’s standard access
restriction protocols and procedures.  System administrators must have access to
documents to provide administrative and support services.  Such access will be
on a confidential basis.

•                              Upon consummation of the IPO, documents
pertaining to Cendant or Cendant brands other than Jackson Hewitt shall be
protected against viewing and access by Jackson Hewitt Personnel.

•                              Such system support as Jackson Hewitt shall
request or require consistent with Cendant’s current practices and standards;
provided however, that all “tickets” pertaining to issues with the systems shall
be resolved to Jackson Hewitt’s reasonable satisfaction according to Cendant’s
internal service standards in effect at the time the ticket is opened.

•                              Such assistance (and at such time and in such
manner) as Jackson Hewitt reasonably shall request in connection with the
migration of JH documents to new document management systems that JH chooses, at
the expense of Jackson Hewitt for any additional services, licenses, labor and
materials. Such assistance may include, but shall not be limited to, (i)
providing reasonable access by Jackson Hewitt vendors, consultants or other
representatives of Jackson Hewitt to physical premises, computer hardware,
software and data maintained by Cendant and (ii) creating images of Jackson
Hewitt documents, data or other information stored on Docs-Open or CLIP in such
manner and on such media for communication as Jackson Hewitt reasonably shall
request.

 

Cendant Legal will, at the time of the IPO, put the its standard access
restriction security checks are in place to ensure that Jackson Hewitt and
Cendant do not have access to the other’s documents.  Cendant does not warrant
or represent that such

 

1

--------------------------------------------------------------------------------


 

checks are absolutely certain to prevent unauthorized access.  Cendant will use
the same techniques it uses to protect its own data.

 

Service Level Requirements:

 

Cendant will use commercially reasonable efforts to cause its help desk and
systems operation vendors to respond to system issues within two hours, using
existing Help Desk personnel and procedures.  

 

Fees and Payment Terms:

 

There will not be any charges by Cendant for the access to the Docs-Open
system.  Jackson Hewitt shall pay Cendant $1,000 per month for access to CLIP. 
Such fees shall be payable by Jackson Hewitt within 30 days of the invoice
date.   Jackson Hewitt shall pay directly or reimburse Cendant for any third
party contractor fees and charges necessary in connection with this service or a
transition by Jackson Hewitt to new document management systems.

 

Term:

 

Term of services shall commence upon the closing of the IPO and shall continue
there after until the earliest of (i) December 31, 2004, (ii) the date on which
Cendant no longer utilizes the Docs-Open System or CLIP, as applicable; provided
however, that Cendant shall provide not less than 120 days prior written notice
of its intent to discontinue such service, or (iii) 30 days after Jackson Hewitt
notifies Cendant that it no longer desires access to the Docs Open system or
CLIP, as applicable.

 

Early Termination Rights:

 

Jackson Hewitt has the ability to terminate this service with 30 days written
notice.  Cendant shall not have the right to terminate this service except as
provided in clause (ii) of the immediately preceding paragraph.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-13

 

Executive Financial Consulting Services Program

 

Parties Involved:

 

Cendant Operations, Inc. (“Cendant”) and Jackson Hewitt Tax Service Inc. (“JH”)

 

Services:

 

Cendant will allow JH executives to continue to participate in Cendant’s
Executive Financial Consulting Services Program (the “Program”).  The Program
will be administered to JH executives through Cendant’s third party provider,
The Ayco Company, L.P. (“Ayco”).  Only JH executives who are active participants
of the program as of the effective date of this agreement will be eligible to
participate in the program.  All Program rules and requirements will remain in
effect throughout the term of this Exhibit A-13.

 

Term:

 

Cendant will provide the services through 12/31/04.

 

Fees and Payment Terms:

 

JH shall pay a fee equal to the actual amounts billed by Ayco to Cendant for the
JH executives participating in the Program.  Such bill shall be payable by JH
within 30 days of the invoice date.

 

Service Level Standards:

 

Each Party shall: (i) conduct itself in accordance with service standards of no
lower quality than (A) the standards applied as of the date of this Agreement
with respect to the specific matters in question, and (B) those standards such
Party hereafter applies in its own business; and (ii) comply in all material
respects with all laws, regulations and orders applicable to the conduct of the
Services in question.

 

1

--------------------------------------------------------------------------------